                      Case 2:20-cv-08953-FMO-PVC Document 71 Filed 06/09/21 Page 1 of 68 Page ID #:671




                               1 GARY C. ROBB (Admitted Pro Hac Vice)
                                   gcr@robbrobb.com
                               2 ANITA PORTE ROBB (Admitted Pro Hac Vice)

                               3
                                   apr@robbrobb.com
                                   ANDREW C. ROBB (Admitted Pro Hac Vice)
                               4   acr@robbrobb.com
                                   BRITTANY SANDERS ROBB (Admitted Pro Hac Vice)
                               5   bsr@robbrobb.com
                                   ROBB & ROBB LLC
                               6   One Kansas City Place
                               7   Suite 3900, 1200 Main Street
                                   Kansas City, Missouri 64105
                               8   Telephone: (816) 474-8080
                                   Facsimile: (816) 474-8081
                               9
                                   BRAD D. BRIAN (State Bar No. 79001)
                              10 brad.brian@mto.com

                              11 LUIS LI (State Bar No. 156081)
                                 luis.li@mto.com
1200 Main Street, Ste. 3900
  Kansas City, MO 64105




                              12 MUNGER, TOLLES & OLSON LLP
   ROBB & ROBB LLC




                                 350 South Grand Avenue, Fiftieth Floor
      816-474-8080




                              13 Los Angeles, California 90071-3426
                                 Telephone: (213) 683-9100
                              14 Facsimile: (213) 687-3702

                              15
                                   Attorneys for Bryant Plaintiffs
                              16
                                                       UNITED STATES DISTRICT COURT
                              17
                                                      CENTRAL DISTRICT OF CALIFORNIA
                              18
                                   VANESSA BRYANT, individually and           Consolidated Case No. 2:20-cv-08953
                              19 as Successor in Interest to KOBE             FMO (PVCx)
                              20
                                   BRYANT, Deceased; VANESSA
                                   BRYANT as Successor in Interest to         CONSOLIDATED COMPLAINT
                              21   GB, a minor, deceased; NATALIA             FOR DAMAGES
                                   BRYANT, individually as Surviving          (WRONGFUL DEATH/SURVIVAL
                              22   Child of KOBE BRYANT; BB, a                ACTION/NEGLIGENCE/HELICOP
                                   minor, by her Natural Mother and           TER CRASH)
                              23   Guardian Ad Litem, VANESSA
                              24
                                   BRYANT; and CB, a minor, by her
                                   Natural Mother and Guardian Ad             DEMAND FOR JURY TRIAL
                              25   Litem, VANESSA BRYANT,
                              26               Plaintiffs,
                              27         vs.
                              28

                                                                            -1-
                                                             CONSOLIDATED COMPLAINT FOR DAMAGES
                      Case 2:20-cv-08953-FMO-PVC Document 71 Filed 06/09/21 Page 2 of 68 Page ID #:672




                               1 ISLAND EXPRESS HELICOPTERS,
                                   INC., a California Corporation;
                               2 ISLAND EXPRESS HOLDING

                               3
                                   CORP., a California Corporation;
                                   BERGE ZOBAYAN as Personal
                               4   Representative of and/or Successor in
                                   Interest to ARA GEORGE ZOBAYAN,
                               5   a California Resident; OC
                                   HELICOPTERS, LLC, a California
                               6   Limited Liability Company; and DOES
                               7   1 through 50,

                               8                Defendants.
                               9
                                 ISLAND EXPRESS HELICOPTERS,
                              10 INC.,    a California Corporation;
                              11 ISLAND    EXPRESS HOLDING CORP.,
                                 a California Corporation,
1200 Main Street, Ste. 3900
  Kansas City, MO 64105




                              12
   ROBB & ROBB LLC




                                               Third Party-Plaintiffs,
      816-474-8080




                              13
                                         vs.
                              14

                              15 UNITED STATES OF AMERICA, and
                                   DOES 1 through 50,
                              16
                                               Third-Party Defendants.
                              17

                              18 JOHN JAMES ALTOBELLI, an
                                                                               (Case No. 2:20-cv-08954 FMO (PVC))
                                   individual and as Successor in Interest
                              19 to AA, a minor, JOHN ALTOBELLI,

                              20 and KERI ALTOBELLI; ALEXIS
                                   ALTOBELLI, individually as Surviving
                              21 Child of JOHN ALTOBELLI and KERI

                              22 ALTOBELLI,

                              23               Plaintiffs,
                              24
                                         vs.
                              25

                              26 ISLAND EXPRESS HELICOPTERS,
                                   INC., a California Corporation;
                              27 ISLAND EXPRESS HOLDING

                              28 CORP., a California Corporation;

                                                                             -2-
                                                             CONSOLIDATED COMPLAINT FOR DAMAGES
                      Case 2:20-cv-08953-FMO-PVC Document 71 Filed 06/09/21 Page 3 of 68 Page ID #:673




                               1 and DOES 1 through 50,

                               2
                                                Defendants.
                               3

                               4 ISLAND EXPRESS HELICOPTERS,

                               5 INC., a California Corporation;
                                   ISLAND EXPRESS HOLDING
                               6 CORP., a California Corporation,

                               7
                                               Third Party-Plaintiffs,
                               8

                               9         vs.
                              10 UNITED STATES OF AMERICA, and

                              11 DOES 1 through 50,
1200 Main Street, Ste. 3900
  Kansas City, MO 64105




                              12                Third-Party Defendants.
   ROBB & ROBB LLC


      816-474-8080




                              13
                                   CHRISTOPHER CHESTER,                          (Case No. 2:20-cv-08955 FMO (PVCx))
                              14   individually and as Successor in Interest
                              15
                                   to SARAH CHESTER and PC, a minor,
                                   deceased; HC, a minor, by and through
                              16   his Guardian ad Litem,
                              17
                                   CHRISTOPHER CHESTER; RC, a
                                   minor by and through his Guardian ad
                              18   Litem, CHRISTOPHER CHESTER,
                              19
                                                Plaintiffs,
                              20

                              21         vs.

                              22 ISLAND EXPRESS HELICOPTERS,

                              23 INC., a California Corporation;
                                   ISLAND EXPRESS HOLDINGS
                              24 CORP., a California Corporation; THE

                              25 ESTATE OF ARA GEORGE
                                   ZOBAYAN; and DOES 1 through 50,
                              26 inclusive,
                              27
                                                Defendants.
                              28

                                                                               -3-
                                                              CONSOLIDATED COMPLAINT FOR DAMAGES
                      Case 2:20-cv-08953-FMO-PVC Document 71 Filed 06/09/21 Page 4 of 68 Page ID #:674




                               1
                                 ISLAND EXPRESS HELICOPTERS,
                               2
                                 INC., a California Corporation;
                               3 ISLAND EXPRESS HOLDING
                                 CORP., a California Corporation,
                               4

                               5                Third Party-Plaintiffs,
                               6
                                         vs.
                               7
                                   UNITED STATES OF AMERICA, and
                               8
                                   DOES 1 through 50,
                               9
                                                Third-Party Defendants.
                              10

                              11 MATTHEW MAUSER, an individual                 (Case No. 2:20-cv-08956 FMO (PVC))
                                   and as Successor in Interest to
1200 Main Street, Ste. 3900
  Kansas City, MO 64105




                              12 CHRISTINA MAUSER; PM, a minor,
   ROBB & ROBB LLC


      816-474-8080




                              13 by and through her Guardian
                                   MATTHEW MAUSER; TM, a minor,
                              14 by and through his Guardian

                              15 MATTHEW MAUSER; IM, a minor,
                                   by and through her Guardian
                              16 MATTHEW MAUSER,

                              17
                                                Plaintiffs,
                              18

                              19         vs.
                              20
                                 ISLAND EXPRESS HELICOPTERS,
                              21 INC., a California Corporation;
                                 ISLAND EXPRESS HOLDING
                              22
                                 CORP., a California Corporation; and
                              23 DOES 1 through 50,

                              24              Defendants.
                              25 ISLAND EXPRESS HELICOPTERS,
                                 INC., a California Corporation;
                              26 ISLAND EXPRESS HOLDING
                              27 CORP., a California Corporation,

                              28                Third Party-Plaintiffs,
                                                                             -4-
                                                              CONSOLIDATED COMPLAINT FOR DAMAGES
                      Case 2:20-cv-08953-FMO-PVC Document 71 Filed 06/09/21 Page 5 of 68 Page ID #:675




                               1

                               2      vs.

                               3 UNITED STATES OF AMERICA, and

                               4 DOES 1 through 50,

                               5            Third-Party Defendants.
                               6
                                             INTRODUCTION PERTAINING TO ALL COUNTS
                               7

                               8
                                                                      INDEX
                                                                                              PAGE
                               9

                              10
                                      PRELIMINARY STATEMENT                                       10

                              11      BRYANT PLAINTIFFS                                           10
1200 Main Street, Ste. 3900
  Kansas City, MO 64105




                              12
   ROBB & ROBB LLC




                                      ALTOBELLI PLAINTIFFS                                        11
      816-474-8080




                              13

                              14      CHESTER PLAINTIFFS                                          11

                              15      MAUSER PLAINTIFFS                                           12
                              16
                                      PLAINTIFFS’ DECEASED                                        12
                              17

                              18      DEFENDANT ISLAND EXPRESS HELICOPTERS, INC.                  13

                              19      DEFENDANT ISLAND EXPRESS HOLDING CORP.                      14
                              20
                                      DEFENDANT BERGE ZOBAYAN AS PERSONAL
                              21      REPRESENTATIVE OF AND/OR SUCCESSOR IN
                              22      INTEREST TO ARA GEORGE ZOBAYAN                              15

                              23      DEFENDANT OC HELICOPTERS, LLC                               15
                              24
                                      DEFENDANT DOES 1 THROUGH 50                                 16
                              25

                              26      IDENTIFICATION OF AIRCRAFT                                  16

                              27      JURISDICTION                                                17
                              28

                                                                       -5-
                                                      CONSOLIDATED COMPLAINT FOR DAMAGES
                      Case 2:20-cv-08953-FMO-PVC Document 71 Filed 06/09/21 Page 6 of 68 Page ID #:676




                               1       VENUE                                                      17
                               2
                                       DATES AND ACTS OF CONDUCT COMPLAINED OF                    17
                               3

                               4                          INDEX TO COUNTS
                                                                                                PAGE
                               5

                               6 COUNT I       NEGLIGENCE [WRONGFUL DEATH AND
                                               SURVIVAL ACTION] - - DEFENDANT ISLAND
                               7               EXPRESS    HELICOPTERS’     VICARIOUS
                               8               LIABILITY FOR ARA GEORGE ZOBAYAN’S
                                               FAILURE TO USE ORDINARY CARE IN
                               9               PILOTING THE SUBJECT AIRCRAFT - -
                              10               (KOBE BRYANT, GB, A MINOR, AA, A
                                               MINOR,    KERI    ALTOBELLI,     JOHN
                              11               ALTOBELLI, SARAH CHESTER, PC, A
1200 Main Street, Ste. 3900




                                               MINOR, AND CHRISTINA MAUSER)                       20
  Kansas City, MO 64105




                              12
   ROBB & ROBB LLC


      816-474-8080




                              13 COUNT II      NEGLIGENCE [WRONGFUL DEATH AND
                              14               SURVIVAL ACTION] - - DEFENDANT ISLAND
                                               EXPRESS HELICOPTERS’ FAILURE TO USE
                              15               ORDINARY CARE IN PROVIDING PROPER
                              16               AND SAFE AIRCRAFT SERVICES - - (KOBE
                                               BRYANT, GB, A MINOR, AA, A MINOR, KERI
                              17               ALTOBELLI, JOHN ALTOBELLI, SARAH
                              18               CHESTER, PC, A MINOR, AND CHRISTINA
                                               MAUSER)                                            24
                              19

                              20 COUNT III     NEGLIGENCE [WRONGFUL DEATH AND
                                               SURVIVAL ACTION] - - DEFENDANT ISLAND
                              21               EXPRESS HELICOPTERS’ CAUSING OR
                              22               AUTHORIZING THE OPERATION OF
                                               AIRCRAFT IN A NEGLIGENT, CARELESS OR
                              23               RECKLESS MANNER - - (KOBE BRYANT, GB,
                              24               A MINOR, AA, A MINOR, KERI ALTOBELLI,
                                               JOHN ALTOBELLI, SARAH CHESTER, PC, A
                              25               MINOR, AND CHRISTINA MAUSER)                       26
                              26
                                   COUNT IV    NEGLIGENCE [WRONGFUL DEATH AND
                              27               SURVIVAL ACTION] - - FAILURE OF
                              28               DEFENDANT     ISLAND     EXPRESS

                                                                   -6-
                                                    CONSOLIDATED COMPLAINT FOR DAMAGES
                      Case 2:20-cv-08953-FMO-PVC Document 71 Filed 06/09/21 Page 7 of 68 Page ID #:677




                               1               HELICOPTERS TO SUPERVISE AND TRAIN
                               2               ITS  EMPLOYEES     AND/OR       AGENTS
                                               INCLUDING ITS PILOTS - - (KOBE BRYANT,
                               3               GB, A MINOR, AA, A MINOR, KERI
                               4               ALTOBELLI, JOHN ALTOBELLI, SARAH
                                               CHESTER, PC, A MINOR, AND CHRISTINA
                               5               MAUSER)                                            29
                               6
                                   COUNT V     NEGLIGENCE [WRONGFUL DEATH AND
                               7               SURVIVAL ACTION] - - DEFENDANT ISLAND
                               8               EXPRESS HELICOPTERS’ FAILURE TO
                                               IMPLEMENT PROPER AND REASONABLE
                               9               FLIGHT SAFETY RULES AND POLICIES - -
                              10               (KOBE BRYANT, GB, A MINOR, AA, A
                                               MINOR,    KERI    ALTOBELLI,     JOHN
                              11               ALTOBELLI, SARAH CHESTER, PC, A
1200 Main Street, Ste. 3900




                                               MINOR, AND CHRISTINA MAUSER)                       32
  Kansas City, MO 64105




                              12
   ROBB & ROBB LLC


      816-474-8080




                              13 COUNT VI      COMMON       CARRIER      LIABILITY
                              14               [WRONGFUL DEATH AND SURVIVAL
                                               ACTION] - - FAILURE OF DEFENDANT
                              15               ISLAND EXPRESS HELICOPTERS TO
                              16               PROVIDE HIGHEST DEGREE OF CARE IN
                                               SUPPLYING SAFE AND AIRWORTHY
                              17               HELICOPTER - - (KOBE BRYANT, GB, A
                              18               MINOR, AA, A MINOR, KERI ALTOBELLI,
                                               JOHN ALTOBELLI, SARAH CHESTER, PC, A
                              19               MINOR, AND CHRISTINA MAUSER)                       34
                              20
                                   COUNT VII   NEGLIGENCE [WRONGFUL DEATH AND
                              21               SURVIVAL ACTION] - - DEFENDANT ISLAND
                              22               EXPRESS HELICOPTERS’ FAILURE TO
                                               EQUIP   HELICOPTER      WITH  SAFETY
                              23               EQUIPMENT - - (KOBE BRYANT, GB, A
                              24               MINOR, AA, A MINOR, KERI ALTOBELLI,
                                               JOHN ALTOBELLI, SARAH CHESTER, PC, A
                              25               MINOR, AND CHRISTINA MAUSER)                       37
                              26
                                 COUNT VIII NEGLIGENCE [WRONGFUL DEATH AND
                              27            SURVIVAL ACTION] - - DEFENDANT ISLAND
                              28            EXPRESS HOLDINGS’ FAILURE TO USE

                                                                   -7-
                                                    CONSOLIDATED COMPLAINT FOR DAMAGES
                      Case 2:20-cv-08953-FMO-PVC Document 71 Filed 06/09/21 Page 8 of 68 Page ID #:678




                               1             ORDINARY CARE IN PROVIDING PROPER
                               2             AND SAFE AIRCRAFT SERVICES - - (KOBE
                                             BRYANT, GB, A MINOR, AA, A MINOR, KERI
                               3             ALTOBELLI, JOHN ALTOBELLI, SARAH
                               4             CHESTER, PC, A MINOR, AND CHRISTINA
                                             MAUSER)                                              40
                               5

                               6 COUNT IX    NEGLIGENCE [WRONGFUL DEATH AND
                                             SURVIVAL ACTION] - - DEFENDANT ISLAND
                               7             EXPRESS   HOLDING’S      CAUSING   OR
                               8             AUTHORIZING THE OPERATION OF
                                             AIRCRAFT IN A NEGLIGENT, CARELESS OR
                               9             RECKLESS MANNER - - (KOBE BRYANT, GB,
                              10             A MINOR, AA, A MINOR, KERI ALTOBELLI,
                                             JOHN ALTOBELLI, SARAH CHESTER, PC, A
                              11             MINOR, AND CHRISTINA MAUSER)                         42
1200 Main Street, Ste. 3900
  Kansas City, MO 64105




                              12
   ROBB & ROBB LLC




                                   COUNT X   NEGLIGENCE [WRONGFUL DEATH AND
      816-474-8080




                              13             SURVIVAL ACTION] - - FAILURE OF
                              14             DEFENDANT ISLAND EXPRESS HOLDING
                                             TO    SUPERVISE   AND   TRAIN    ITS
                              15             EMPLOYEES AND/OR AGENTS INCLUDING
                              16             ITS PILOTS - - (KOBE BRYANT, GB, A
                                             MINOR, AA, A MINOR, KERI ALTOBELLI,
                              17             JOHN ALTOBELLI, SARAH CHESTER, PC, A
                              18             MINOR, AND CHRISTINA MAUSER)                         45
                              19 COUNT XI    NEGLIGENCE [WRONGFUL DEATH AND
                              20             SURVIVAL ACTION] - - DEFENDANT ISLAND
                                             EXPRESS    HOLDING’S     FAILURE   TO
                              21             IMPLEMENT PROPER AND REASONABLE
                              22             FLIGHT SAFETY RULES AND POLICIES - -
                                             (KOBE BRYANT, GB, A MINOR, AA, A
                              23             MINOR,    KERI    ALTOBELLI,     JOHN
                              24             ALTOBELLI, SARAH CHESTER, PC, A
                                             MINOR, AND CHRISTINA MAUSER)                         47
                              25

                              26 COUNT XII   COMMON       CARRIER     LIABILITY
                                             [WRONGFUL DEATH AND SURVIVAL
                              27             ACTION] - - FAILURE OF DEFENDANT
                              28             ISLAND EXPRESS HOLDING TO PROVIDE

                                                                  -8-
                                                  CONSOLIDATED COMPLAINT FOR DAMAGES
                      Case 2:20-cv-08953-FMO-PVC Document 71 Filed 06/09/21 Page 9 of 68 Page ID #:679




                               1              HIGHEST DEGREE OF CARE IN SUPPLYING
                               2              SAFE AND AIRWORTHY HELICOPTER - -
                                              (KOBE BRYANT, GB, A MINOR, AA, A
                               3              MINOR,   KERI    ALTOBELLI,    JOHN
                               4              ALTOBELLI, SARAH CHESTER, PC, A
                                              MINOR, AND CHRISTINA MAUSER)                        49
                               5

                               6 COUNT XIII NEGLIGENCE [WRONGFUL DEATH AND
                                              SURVIVAL ACTION] - - DEFENDANT ISLAND
                               7              EXPRESS HOLDINGS’ FAILURE TO EQUIP
                               8              HELICOPTER WITH SAFETY EQUIPMENT -
                                              - (KOBE BRYANT, GB, A MINOR, AA, A
                               9              MINOR,    KERI    ALTOBELLI,     JOHN
                              10              ALTOBELLI, SARAH CHESTER, PC, A
                                              MINOR, AND CHRISTINA MAUSER)                        51
                              11
1200 Main Street, Ste. 3900




                              12 COUNT XIV NEGLIGENCE [WRONGFUL DEATH AND
  Kansas City, MO 64105
   ROBB & ROBB LLC




                                              SURVIVAL ACTION] - - DEFENDANT
      816-474-8080




                              13              ESTATE OF ARA GEORGE ZOBAYAN’S
                              14              FAILURE TO USE ORDINARY CARE IN
                                              PILOTING THE SUBJECT AIRCRAFT - -
                              15              (KOBE BRYANT, GB, A MINOR, AA, A
                              16              MINOR,   KERI    ALTOBELLI,  JOHN
                                              ALTOBELLI, SARAH CHESTER, PC, A
                              17              MINOR, AND CHRISTINA MAUSER)                        54
                              18
                                   COUNT XV   NEGLIGENCE [WRONGFUL DEATH AND
                              19              SURVIVAL ACTION] - - DEFENDANT OC
                              20              HELICOPTERS’     FAILURE     TO    USE
                                              ORDINARY CARE IN PROVIDING PROPER
                              21              AND SAFE AIRCRAFT SERVICES - - (KOBE
                              22              BRYANT, GB, A MINOR, AA, A MINOR, KERI
                                              ALTOBELLI, JOHN ALTOBELLI, SARAH
                              23              CHESTER, PC, A MINOR, AND CHRISTINA
                              24              MAUSER)                                             56
                              25 COUNT XVI NEGLIGENCE [WRONGFUL DEATH AND

                              26              SURVIVAL ACTION] - - DEFENDANT OC
                                              HELICOPTERS’       CAUSING        OR
                              27              AUTHORIZING THE OPERATION OF
                              28              AIRCRAFT IN A NEGLIGENT, CARELESS OR

                                                                  -9-
                                                   CONSOLIDATED COMPLAINT FOR DAMAGES
                    Case 2:20-cv-08953-FMO-PVC Document 71 Filed 06/09/21 Page 10 of 68 Page ID #:680




                               1                    RECKLESS MANNER - - (KOBE BRYANT, GB,
                               2                    A MINOR, AA, A MINOR, KERI ALTOBELLI,
                                                    JOHN ALTOBELLI, SARAH CHESTER, PC, A
                               3                    MINOR, AND CHRISTINA MAUSER)                                    59
                               4
                                                             PRELIMINARY STATEMENT
                               5
                                         1.      This is a negligence action seeking compensatory and punitive damages
                               6
                                   stemming from a helicopter crash in Calabasas, California on January 26, 2020,
                               7
                                   which resulted in the deaths of Kobe Bryant, GB, a minor, AA, a minor, Keri
                               8
                                   Altobelli, John Altobelli, Sarah Chester, PC, a minor, and Christina Mauser.
                               9
                                                                  BRYANT PLAINTIFFS
                              10
                                         2.      Plaintiff Vanessa Bryant brings this action individually and in her
                              11
                                   capacity as Widow of and Successor in Interest to Kobe Bryant and as Natural
1200 Main Street, Ste. 3900
  Kansas City, MO 64105




                              12
   ROBB & ROBB LLC




                                   Mother of, Next of Kin of, and Successor in Interest to GB, a minor. Plaintiff
      816-474-8080




                              13
                                   Vanessa Bryant resides in California.
                              14
                                         3.      Plaintiff Natalia Bryant brings this action individually and in her
                              15
                                   capacity as the Natural Daughter of Kobe Bryant. Plaintiff Natalia Bryant resides in
                              16
                                   California.
                              17
                                         4.      Plaintiff BB, a minor, brings this action by her Natural Mother and
                              18
                                   Guardian Ad Litem, Vanessa Bryant.
                              19
                                         5.      Plaintiff CB, a minor, brings this action by her Natural Mother and
                              20
                                   Guardian Ad Litem, Vanessa Bryant.
                              21
                                         6.      Plaintiff Vanessa Bryant became Co-Trustee of the Estate of Kobe
                              22
                                   Bryant upon his death.
                              23
                                                                ALTOBELLI PLAINTIFFS
                              24
                                         7.      Plaintiff John James Altobelli is the surviving son of John Altobelli,
                              25
                                   stepson of Keri Altobelli, and sibling of deceased AA, a minor. Plaintiff John James
                              26
                                   Altobelli resides within the State of California. At all times relevant herein, Plaintiff
                              27
                                   John James Altobelli is the successor in interest for deceased AA, a minor, and John
                              28

                                                                             -10-
                                                            CONSOLIDATED COMPLAINT FOR DAMAGES
                    Case 2:20-cv-08953-FMO-PVC Document 71 Filed 06/09/21 Page 11 of 68 Page ID #:681




                               1 Altobelli. Plaintiff John James Altobelli accordingly succeeds to the deceased’s

                               2 interests in this action and hereby asserts survival claims and all allowable survival

                               3 damages.

                               4        8.     Plaintiff Alexis Altobelli is the surviving daughter of Keri and John
                               5 Altobelli, as well as the sibling of deceased AA, a minor. Plaintiff Alexis Altobelli

                               6 resides within the State of California. At all times relevant herein, Plaintiff Alexis

                               7 Altobelli is the successor in interest for deceased Keri Altobelli and succeeds to the

                               8 deceased’s interests in this action and hereby asserts survival claims and all

                               9 allowable survival damages for deceased Keri Altobelli.

                              10                               CHESTER PLAINTIFFS
                              11        9.     Plaintiff, Christopher Chester is an individual residing in Orange
1200 Main Street, Ste. 3900
  Kansas City, MO 64105




                              12 County, California. On the date of their deaths, he was the husband of Sarah Chester
   ROBB & ROBB LLC


      816-474-8080




                              13 and father of PC, a minor. (Sarah Chester and PC, a minor, are hereinafter

                              14 collectively referred to as the “deceased”.) Christopher Chester is deceased’s

                              15 successor in interest, and accordingly succeeds to deceased’s interests in this action.

                              16 As such, Christopher Chester hereby asserts all survival claims and damages

                              17 allowed by law.

                              18        10.    Plaintiff, HC is a minor individual residing in Orange County,
                              19 California. He is the biological son of Sarah Chester, and older brother of PC, a

                              20 minor.

                              21        11.    Plaintiff, RC is a minor individual residing in Orange County,
                              22 California. He is the biological son of Sarah Chester, and older brother of PC, a

                              23 minor.

                              24                                MAUSER PLAINTIFFS
                              25        12.    Plaintiff Matthew Mauser is the surviving spouse of Christina Mauser.
                              26 Plaintiff Matthew Mauser resides within the State of California. At all times
                              27 relevant herein, Plaintiff Matthew Mauser is the successor in interest for deceased

                              28

                                                                           -11-
                                                          CONSOLIDATED COMPLAINT FOR DAMAGES
                    Case 2:20-cv-08953-FMO-PVC Document 71 Filed 06/09/21 Page 12 of 68 Page ID #:682




                               1 Christina Mauser and accordingly succeeds to the deceased’s interests in this action

                               2 and hereby asserts survival claims and all allowable survival damages.

                               3        13.    Plaintiff PM, a minor, is the surviving daughter of Christina Mauser.
                               4 Plaintiff PM is a minor represented by and through her Guardian Matthew Mauser,

                               5 who is her natural father.

                               6        14.   Plaintiff TM, a minor, is the surviving son of Christina Mauser.
                               7 Plaintiff TM is a minor represented by and through his Guardian Matthew Mauser,

                               8 who is his natural father.

                               9        15.   Plaintiff IM, a minor, is the surviving daughter of Christina Mauser.
                              10 Plaintiff IM is a minor represented by and through her Guardian Matthew Mauser,

                              11 who is her natural father.
1200 Main Street, Ste. 3900
  Kansas City, MO 64105




                              12                              PLAINTIFFS’ DECEASED
   ROBB & ROBB LLC


      816-474-8080




                              13        16.   Plaintiffs’ decedent, Kobe Bryant, age 41, died from injuries he
                              14 sustained in the referenced helicopter crash of January 26, 2020.

                              15        17.   Plaintiffs’ deceased, Kobe Bryant, was the husband of Plaintiff Vanessa
                              16 Bryant and the father of Plaintiffs Natalia Bryant, BB and CB, minors.

                              17        18.   Plaintiffs’ deceased, GB, age 13, died from injuries she sustained in the
                              18 referenced helicopter crash of January 26, 2020.

                              19        19.   Plaintiffs’ deceased, GB, was the minor child of deceased Kobe Bryant
                              20 and Plaintiff Vanessa Bryant.

                              21        20.   Plaintiffs’ deceased, John Altobelli, age 56, died from injuries he
                              22 sustained in the referenced helicopter crash of January 26, 2020.

                              23        21.   Plaintiffs’ deceased, John Altobelli, was the father of Plaintiffs John
                              24 James Altobelli and Alexis Altobelli.

                              25        22.   Plaintiffs’ deceased, Keri Altobelli, age 46, died from injuries she
                              26 sustained in the referenced helicopter crash of January 26, 2020.
                              27        23.   Plaintiffs’ deceased, Keri Altobelli, was the mother of Plaintiff Alexis
                              28 Altobelli and the stepmother of Plaintiff John James Altobelli.

                                                                          -12-
                                                         CONSOLIDATED COMPLAINT FOR DAMAGES
                    Case 2:20-cv-08953-FMO-PVC Document 71 Filed 06/09/21 Page 13 of 68 Page ID #:683




                               1        24.     Plaintiffs’ deceased, AA, age 14, died from injuries she sustained in the
                               2 referenced helicopter crash of January 26, 2020.

                               3        25.     Plaintiffs’ deceased, AA was the minor child of John and Keri
                               4 Altobelli, and the sister of Plaintiffs John James Altobelli and Alexis Altobelli.

                               5        26.     Plaintiffs’ deceased, Sarah Chester, age 45 died from injuries she
                               6 sustained in the referenced helicopter crash of January 26, 2020.

                               7        27.     Plaintiffs’ deceased, Sarah Chester, was the wife of Plaintiff
                               8 Christopher Chester and the mother of Plaintiffs HC, a minor, and RC, a minor.

                               9        28.     Plaintiffs’ deceased, PC, age 13, died from injuries she sustained in the
                              10 referenced helicopter crash of January 26, 2020.

                              11        29.     Plaintiffs’ deceased, PC was the minor daughter of Sarah Chester and
1200 Main Street, Ste. 3900
  Kansas City, MO 64105




                              12 Plaintiff Christopher Chester.
   ROBB & ROBB LLC


      816-474-8080




                              13        30.     Plaintiffs’ deceased, Christina Mauser, age 38, died from injuries she
                              14 sustained in the referenced helicopter crash of January 26, 2020.

                              15        31.     Plaintiffs’ deceased, Christina Mauser, was the wife of Plaintiff
                              16 Matthew Mauser and the father to Plaintiffs PM, a minor, TM, a minor, and IM, a

                              17 minor.

                              18               DEFENDANT ISLAND EXPRESS HELICOPTERS, INC.
                              19        32.     Defendant Island Express Helicopters, Inc. (hereinafter referred to as
                              20 “Defendant Island Express Helicopters”) is a California corporation located at 1175

                              21 Queens Highway, Long Beach, California. Defendant Island Express Helicopters

                              22 may be served through its Registered Agent, Phillip G. DiFiore, 1175 Queens

                              23 Highway, Long Beach, California 90802.

                              24        33.     At all times material hereto, Defendant Island Express Helicopters
                              25 conducted regular business activities in Long Beach, Los Angeles County,

                              26 California.
                              27

                              28

                                                                            -13-
                                                          CONSOLIDATED COMPLAINT FOR DAMAGES
                    Case 2:20-cv-08953-FMO-PVC Document 71 Filed 06/09/21 Page 14 of 68 Page ID #:684




                               1        34.    At all times pertinent hereto, Defendant Island Express Helicopters was
                               2 and currently is engaged in the business of providing helicopter transportation to

                               3 paying customers.

                               4        35.    At all times material hereto, Defendant Island Express Helicopters
                               5 operated and maintained the subject Sikorsky S-76B helicopter by and through its

                               6 various employees and agents.

                               7        36.    At all times material hereto, Defendant Island Express Helicopters was
                               8 acting by and through its agents, servants and/or employees, each of whom was

                               9 acting within the course and scope of his, her, or its employment or agency with

                              10 Defendant Island Express Helicopters, including the pilot-in-command of the

                              11 helicopter, Ara George Zobayan.
1200 Main Street, Ste. 3900
  Kansas City, MO 64105




                              12               DEFENDANT ISLAND EXPRESS HOLDING CORP.
   ROBB & ROBB LLC


      816-474-8080




                              13        37.    Defendant Island Express Holding Corp. (hereinafter referred to as
                              14 “Defendant Island Express Holding”) is a California corporation located at 67 D

                              15 Street, Fillmore, California. Defendant Island Express Holding may be served

                              16 through its Registered Agent, Phillip G. DiFiore at 67 D Street, Fillmore, California

                              17 93105.

                              18        38.    At all times pertinent hereto, Defendant Island Express Holding
                              19 conducted regular business activities in Long Beach, Los Angeles County,

                              20 California.

                              21        39.    At all times pertinent hereto, Defendant Island Express Holding was
                              22 and currently is the Registered Owner of the subject Sikorsky S-76B helicopter.

                              23        40.    On information and belief, at all times pertinent hereto, Defendant
                              24 Island Express Holding was and currently is engaged in the business of providing

                              25 helicopter transportation to paying customers.

                              26        41.    On information and belief, at all times material hereto, Defendant
                              27 Island Express Holding owned, operated and maintained the subject Sikorsky S-76B

                              28 helicopter by and through its various employees and agents.

                                                                           -14-
                                                         CONSOLIDATED COMPLAINT FOR DAMAGES
                    Case 2:20-cv-08953-FMO-PVC Document 71 Filed 06/09/21 Page 15 of 68 Page ID #:685




                               1        42.    At all times material hereto, Defendant Island Express Holding was
                               2 acting by and through its agents, servants and/or employees, each of whom was

                               3 acting within the course and scope of his, her, or its employment or agency with

                               4 Defendant Island Express Holding, including Defendant Island Express Helicopters.

                               5 DEFENDANT BERGE ZOBAYAN AS PERSONAL REPRESENTATIVE OF
                               6   AND/OR SUCCESSOR IN INTEREST TO ARA GEORGE ZOBAYAN

                               7        43.    Ara George Zobayan (hereinafter referred to as “Defendant Zobayan”)
                               8 was the pilot-in-command of the Sikorsky S-76B helicopter, registration no.

                               9 N72EX, and was at all times the pilot-in command of that aircraft prior to and

                              10 during the crash flight.

                              11        44.    Defendant Zobayan was killed in the helicopter crash that is the subject
1200 Main Street, Ste. 3900
  Kansas City, MO 64105




                              12 of this action. Prior to his death, Defendant Zobayan resided at 16972 Pacific Coast
   ROBB & ROBB LLC


      816-474-8080




                              13 Highway, Unit 104 in Huntington Beach, California.

                              14        45.    At the time of the crash, Defendant Zobayan was employed by
                              15 Defendant Island Express Helicopters and was acting within the course and scope of

                              16 his employment with Defendant Island Express Helicopters as the pilot-in-command

                              17 of the subject aircraft.

                              18        46.    Berge Zobayan is the Personal Representative of and/or Successor in
                              19 Interest to Ara George Zobayan.

                              20                      DEFENDANT OC HELICOPTERS, LLC
                              21        47.    Defendant OC Helicopters, LLC (hereinafter referred to as “Defendant
                              22 OC Helicopters”) is a California limited liability company located at 19711 Campus

                              23 Drive, Suite 260, Santa Ana, California 92707. Defendant OC Helicopters may be

                              24 served through its Registered Agent, Richard Webb, 19711 Campus Drive, Suite

                              25 260, Santa Ana, California 92707.

                              26        48.    At all times material hereto, Defendant OC Helicopters conducted
                              27 regular business activities in Santa Ana, California.

                              28

                                                                           -15-
                                                            CONSOLIDATED COMPLAINT FOR DAMAGES
                    Case 2:20-cv-08953-FMO-PVC Document 71 Filed 06/09/21 Page 16 of 68 Page ID #:686




                               1        49.     At all times pertinent hereto, Defendant OC Helicopters was and
                               2 currently is engaged in the business of providing helicopter transportation to paying

                               3 customers.

                               4        50.     At all times material hereto, Defendant OC Helicopters provided flight
                               5 operations to one of Plaintiffs’ deceased, Kobe Bryant, his family, and his

                               6 businesses.

                               7        51.     At all times material hereto, Defendant OC Helicopters was acting by
                               8 and through its agents, servants and/or employees, each of whom was acting within

                               9 the course and scope of his, her, or its employment or agency with Defendant OC

                              10 Helicopters.

                              11                        DEFENDANT DOES 1 THROUGH 50
1200 Main Street, Ste. 3900
  Kansas City, MO 64105




                              12        52.     The true names and capacities, whether individual, plural, corporate,
   ROBB & ROBB LLC


      816-474-8080




                              13 partnership, associate, or otherwise, of DOES 1 through 50, inclusive, are unknown

                              14 to Plaintiffs who therefore sue said Defendants by such fictitious names. The full

                              15 extent of the facts linking such fictitiously sued Defendants is unknown to Plaintiffs.

                              16 Plaintiffs are informed and believe, and thereupon allege, that each of the

                              17 Defendants designated herein as a DOE was, and is, legally responsible, in

                              18 negligence or in some other actionable manner, for the events and happenings of the

                              19 subject helicopter crash, and thereby legally and proximately caused the deaths of

                              20 Kobe Bryant, GB, a minor, AA, a minor, Keri Altobelli, John Altobelli, Sarah

                              21 Chester, PC, a minor, and Christina Mauser, as well as damages to Plaintiffs.

                              22 Plaintiffs will hereafter seek leave of the Court to amend this Complaint to show the

                              23 Defendants’ true names and capacities after the same have been ascertained.

                              24                          IDENTIFICATION OF AIRCRAFT
                              25        53.     The aircrash that is the basis of this action involves a 1991 Sikorsky S-
                              26 76B helicopter, serial number 760379, registration (tail) number N72EX.
                              27        54.     At all times pertinent hereto, the subject helicopter was owned by
                              28 Defendant Island Express Holding, operated by Defendant Island Express

                                                                            -16-
                                                          CONSOLIDATED COMPLAINT FOR DAMAGES
                    Case 2:20-cv-08953-FMO-PVC Document 71 Filed 06/09/21 Page 17 of 68 Page ID #:687




                               1 Helicopters, piloted by Defendant Zobayan, and flight operations were provided by

                               2 Defendant OC Helicopters.

                               3                                     JURISDICTION
                               4        55.    Plaintiffs and Defendants are residents of California.
                               5        56.    The subject helicopter crashed on January 26, 2020, in Calabasas,
                               6 California.

                               7                                          VENUE
                               8        57.    Venue in the Central District of California is proper pursuant to 28
                               9 U.S.C. § 1391 because 1) a substantial part of the events giving rise to this claim

                              10 occurred in this judicial district, and 2) Defendants are residents of this judicial

                              11 district.
1200 Main Street, Ste. 3900
  Kansas City, MO 64105




                              12               DATES AND ACTS OF CONDUCT COMPLAINED OF
   ROBB & ROBB LLC


      816-474-8080




                              13        58.    On or about January 26, 2020, Kobe Bryant, GB, a minor, AA, a minor,
                              14 Keri Altobelli, John Altobelli, Sarah Chester, PC, a minor, and Christina Mauser

                              15 were passengers aboard the 1991 Sikorsky S-76B helicopter, registration (tail)

                              16 number N72EX which was being flown from the John Wayne-Orange County

                              17 Airport in Santa Ana, California to the Camarillo Airport in Camarillo, California.

                              18        59.    The subject helicopter departed John Wayne-Orange County Airport at
                              19 approximately 9:06 a.m.

                              20        60.    On the morning of January 26, 2020, heavy fog and low clouds were
                              21 reported in the Los Angeles area and, on information and belief, law enforcement

                              22 agencies and tour companies had grounded their helicopters.

                              23        61.    According to the National Transportation Safety Board (NTSB), the
                              24 flight sequence of events after departure were as follows:

                              25        ATC communications and radar data indicate the flight departed KSNA
                              26        about 0906 PST. N72EX proceeded to the north-northwest at an
                              27        altitude of about 700 to 800 feet mean sea level (msl) under visual
                              28        flight rules (VFR). At 0920, as the aircraft neared the Burbank class C

                                                                            -17-
                                                          CONSOLIDATED COMPLAINT FOR DAMAGES
                    Case 2:20-cv-08953-FMO-PVC Document 71 Filed 06/09/21 Page 18 of 68 Page ID #:688




                               1   airspace, the pilot requested to transition the area along Highway 101.
                               2   The current Burbank weather observation reported instrument flight
                               3   rules (IFR) conditions. In response to the pilot’s request, the air traffic
                               4   controller advised that cloud tops were reported at 2,400 feet msl and
                               5   queried the pilot’s intentions; the pilot then requested a special VFR
                               6   clearance (an ATC authorization to proceed in controlled airspace at
                               7   less than VFR weather minima). The air traffic controller advised that
                               8   the pilot would need to hold for a short time due to IFR traffic, which
                               9   the pilot acknowledged. At 0932, ATC cleared the pilot of N72EX to
                              10   transition the class C surface area following the I-5 freeway,
                              11   maintaining special VFR conditions at or below 2,500 feet. The pilot
1200 Main Street, Ste. 3900
  Kansas City, MO 64105




                              12   acknowledged with a correct readback and climbed to approximately
   ROBB & ROBB LLC


      816-474-8080




                              13   1,400 feet msl (600 feet agl). In response to query, the pilot replied to
                              14   the Burbank ATC that he would follow Highway 118 and “loop around
                              15   VNY [Van Nuys Airport]” to follow Highway 101. ATC
                              16   acknowledged and coordinated.
                              17
                                   At 0939, as N72EX was passing west of Van Nuys at 1,500 feet msl,
                              18
                                   the VNY controller asked the pilot if he was in VFR conditions. The
                              19
                                   pilot replied “VFR conditions, one thousand five hundred,” and the
                              20
                                   VNY controller advised him to contact Southern California Terminal
                              21
                                   Radar Approach Control (SCT) for radar advisory services.
                              22

                              23   The pilot reported to SCT that the flight was going to Camarillo at
                              24   1,500 feet. The SCT controller advised that he would not be able to
                              25   maintain radar contact at that altitude and terminated services. The SCT
                              26   controller was subsequently relieved by a different controller. At 0945,
                              27   the pilot of N72EX again contacted SCT and advised he was climbing
                              28   above cloud layers and requested advisory services. The second

                                                                       -18-
                                                     CONSOLIDATED COMPLAINT FOR DAMAGES
                    Case 2:20-cv-08953-FMO-PVC Document 71 Filed 06/09/21 Page 19 of 68 Page ID #:689




                               1        controller was not aware of the aircraft, as services had previously been
                               2        terminated, so asked the pilot to identify the flight. The SCT controller
                               3        then asked the pilot his intentions, to which he replied he was climbing
                               4        to 4,000 feet. There were no further transmissions.
                               5
                                        Radar/ADS-B data indicate the aircraft was climbing along a course
                               6
                                        aligned with Highway 101 just east of the Las Virgenes exit. Between
                               7
                                        Las Virgenes and Lost Hills Road, the aircraft reached 2,300 feet msl
                               8
                                        (approximately 1,500 feet above the highway, which lies below the
                               9
                                        surrounding terrain) and began a left turn. Eight seconds later, the
                              10
                                        aircraft began descending and the left turn continued. The descent rate
                              11
                                        increased to over 4,000 feet per minute (fpm), ground speed reached
1200 Main Street, Ste. 3900
  Kansas City, MO 64105




                              12
   ROBB & ROBB LLC




                                        160 knots. The last ADS-B target was received at 1,200 feet msl
      816-474-8080




                              13
                                        approximately 400 feet southwest of the accident site.
                              14

                              15        62.    On information and belief, Island Express Helicopters’ Federal
                              16 Aviation Administration (FAA) operating certificate limited its pilots to flying only

                              17 under visual flight rules (VFR). The subject helicopter was not licensed or certified

                              18 to be flown into instrument conditions.

                              19        63.    On information and belief, the pilot-in command, Ara George Zobayan
                              20 was required to fly only in conditions that he could navigate visually.

                              21        64.    Ara George Zobayan attempted to maneuver the helicopter up and
                              22 forward to clear the clouds, then entered a turn sending the helicopter into the steep

                              23 terrain at approximately 180 mph.

                              24        65.    OC Helicopters’ founder and owner Richard Webb regularly discussed
                              25 weather and routes with Island Express pilots prior to flights and during flights.

                              26        66.    The morning of this subject fatal crash, OC Helicopters founder and
                              27 owner, Richard Webb, suggested the route for this subject fatal flight to Island

                              28 Express pilot Ara George Zobayan. Webb personally checked and monitored

                                                                           -19-
                                                          CONSOLIDATED COMPLAINT FOR DAMAGES
                    Case 2:20-cv-08953-FMO-PVC Document 71 Filed 06/09/21 Page 20 of 68 Page ID #:690




                               1 weather conditions on the hour every hour and told Zobayan that based on the

                               2 weather reports, the subject fatal flight was doable and was a good flight plan. Webb

                               3 continued to check weather updates and communicate with Zobayan during the fatal

                               4 flight, and sent Zobayan a final weather related text twenty minutes after the crash.

                               5        67.    Witnesses on the ground reported seeing the helicopter flying through a
                               6 layer of clouds and fog before the helicopter crashed.

                               7        68.    Plaintiffs’ deceased, Kobe Bryant, GB, minor, AA, a minor, Keri
                               8 Altobelli, John Altobelli, Sarah Chester, PC, a minor, and Christina Mauser, were

                               9 killed in the crash.

                              10        69.    Upon being advised of the crash, Vanessa Bryant went to the John
                              11 Wayne-Orange County Airport intending to fly to the crash scene, but Richard
1200 Main Street, Ste. 3900
  Kansas City, MO 64105




                              12 Webb told her that she could not take off due to weather.
   ROBB & ROBB LLC


      816-474-8080




                              13        70.    On information and belief, prior to this crash, in May 2015, the pilot-in
                              14 command Ara George Zobayan admitted to and was cited by the Federal Aviation

                              15 Administration (FAA) for violating the visual flight rules (VFR) minimums by

                              16 flying into an airspace of reduced visibility from weather conditions.

                              17
                                                                       COUNT I
                              18
                                     (NEGLIGENCE [WRONGFUL DEATH AND SURVIVAL ACTION] - -
                              19        DEFENDANT ISLAND EXPRESS HELICOPTERS’ VICARIOUS
                              20       LIABILITY FOR ARA GEORGE ZOBAYAN’S FAILURE TO USE
                                        ORDINARY CARE IN PILOTING THE SUBJECT AIRCRAFT- -
                              21     (KOBE BRYANT, GB, A MINOR, AA, A MINOR, KERI ALTOBELLI,
                              22           JOHN ALTOBELLI, SARAH CHESTER, PC, A MINOR,
                                                      AND CHRISTINA MAUSER)
                              23

                              24        71.    Plaintiffs hereby incorporate by reference, as though fully set out
                              25 herein, paragraphs 1 through 70 inclusive of this Complaint.

                              26        72.    Defendant Island Express Helicopters, by and through its agents and
                              27 employees, including Ara George Zobayan, had a duty to use that degree of care that

                              28

                                                                           -20-
                                                         CONSOLIDATED COMPLAINT FOR DAMAGES
                    Case 2:20-cv-08953-FMO-PVC Document 71 Filed 06/09/21 Page 21 of 68 Page ID #:691




                               1 an ordinarily careful and prudent company would use under the same or similar

                               2 circumstances.

                               3        73.    Pilot Ara George Zobayan had a duty to use that degree of care that an
                               4 ordinarily careful and prudent pilot would use under the same or similar

                               5 circumstances.

                               6        74.    Defendant Island Express Helicopters is vicariously liable for any and
                               7 all actions of Ara George Zobayan, including his negligent and careless piloting and

                               8 operation of the subject helicopter, by reason of its principal and agent relationship

                               9 with Ara George Zobayan.

                              10        75.    On information and belief, Ara George Zobayan was negligent in the
                              11 following respects:
1200 Main Street, Ste. 3900
  Kansas City, MO 64105




                              12               a.      Defendant Zobayan failed to properly monitor and assess the
   ROBB & ROBB LLC


      816-474-8080




                              13 weather prior to takeoff;

                              14               b.      Defendant Zobayan failed to obtain proper weather data prior to
                              15 the subject flight;

                              16               c.      Defendant Zobayan failed to abort the flight when he knew of
                              17 the cloudy conditions;

                              18               d.      Defendant Zobayan improperly flew the helicopter into
                              19 instrument flight rules (IFR) conditions;

                              20               e.      Defendant Zobayan failed to maintain proper control of the
                              21 helicopter in-flight;

                              22               f.      Defendant Zobayan failed to properly avoid natural obstacles in
                              23 the flight path;

                              24               g.      Defendant Zobayan failed to keep a safe distance between the
                              25 helicopter and natural obstacles; and

                              26               h.      Defendant Zobayan failed to properly and safely operate the
                              27 helicopter resulting in a crash.

                              28        76.    Defendant Island Express Helicopters knew or should have known that

                                                                             -21-
                                                           CONSOLIDATED COMPLAINT FOR DAMAGES
                    Case 2:20-cv-08953-FMO-PVC Document 71 Filed 06/09/21 Page 22 of 68 Page ID #:692




                               1 its employee, Ara George Zobayan, had previously been cited by the Federal

                               2 Aviation Administration (FAA) for violating the visual flight rules (VFR)

                               3 minimums by flying into an airspace of reduced visibility from weather conditions.

                               4        77.    Defendant Island Express Helicopters’ breach of its duty and
                               5 negligence caused the injuries and damages complained of herein and Plaintiffs’

                               6 deceased were killed as a direct result of the negligent conduct of Zobayan for

                               7 which Defendant Island Express Helicopters is vicariously liable in all respects.

                               8        78.    Plaintiffs are lawfully entitled to such damages as are fair and just for
                               9 the death and loss thus occasioned, including but not limited to the pecuniary losses

                              10 suffered by reason of the death, grief, sorrow, funeral expenses, and the reasonable

                              11 value of the services, consortium, companionship, comfort, society, instruction,
1200 Main Street, Ste. 3900
  Kansas City, MO 64105




                              12 guidance, counsel, training, and support of which Plaintiffs have been deprived by
   ROBB & ROBB LLC


      816-474-8080




                              13 reason of such death, further including, loss of probable support, past and future lost

                              14 income, household services, and other value of benefits which would have been

                              15 provided by the deceased.

                              16        79.    Plaintiffs further claim such damages as the deceased may have
                              17 suffered between the time of injury and the time of death and for the recovery of

                              18 which the deceased might have maintained an action had death not ensued

                              19 including, but not limited to mental anguish, physical disability, conscious pain and

                              20 suffering, pre-impact terror, disfigurement, and further considering the aggravating

                              21 circumstances attendant upon the fatal injury. Such aggravating circumstances

                              22 include but are not limited to the wanton, willful callous, reckless and depraved

                              23 conduct of Defendant which entitles Plaintiffs to punitive damages to punish the

                              24 Defendant and to deter future wrongdoing in that the acts and omissions of

                              25 Defendant has manifested such reckless and complete indifference to and a

                              26 conscious disregard for the safety of others that the deceased would have been
                              27 entitled to punitive damages had they lived.

                              28        80.    Plaintiffs further claim punitive damages in that this Defendant

                                                                            -22-
                                                          CONSOLIDATED COMPLAINT FOR DAMAGES
                    Case 2:20-cv-08953-FMO-PVC Document 71 Filed 06/09/21 Page 23 of 68 Page ID #:693




                               1 engaged in actions and conduct with malice, oppression, or fraud with a knowing

                               2 disregard of the rights or safety of others, including Plaintiffs’ deceased. Such

                               3 damages are appropriate in light of Defendant Island Express Helicopters’ officers,

                               4 directors, or managing agents’ advance knowledge of the unfitness of Defendant

                               5 Zobayan, including but not limited to knowledge of his prior violation. On

                               6 information and belief, Defendant Island Express Helicopters employed Defendant

                               7 Zobayan with conscious disregard of the rights or safety of others and authorized or

                               8 ratified his wrongful conduct, and itself engaged in conduct with malice, oppression,

                               9 or fraud.

                              10        WHEREFORE, Plaintiffs pray judgment against Defendant Island Express
                              11 Helicopters as follows:
1200 Main Street, Ste. 3900
  Kansas City, MO 64105




                              12        (A)    For general damages suffered by Plaintiffs for loss of love, affection,
   ROBB & ROBB LLC


      816-474-8080




                              13 care, society, service, comfort, support, right to support, companionship, solace or

                              14 moral support, expectations of future support and counseling, other benefits and

                              15 assistance of Plaintiffs’ deceased according to proof;

                              16        (B)    For economic damages suffered by Plaintiffs related to the loss of
                              17 earnings and loss of financial support from Plaintiffs’ deceased;

                              18        (C)    For economic damages suffered by Plaintiffs related to burial and
                              19 funeral expenses according to proof;

                              20        (D)    For prejudgment interest and post-judgment interest and costs;
                              21        (E)    For punitive damages in such sums as will serve to punish and deter
                              22 Defendant from future wrongdoing; and

                              23        (F)    For such other and further relief as the court deems just and proper.
                              24

                              25

                              26
                              27

                              28

                                                                           -23-
                                                           CONSOLIDATED COMPLAINT FOR DAMAGES
                    Case 2:20-cv-08953-FMO-PVC Document 71 Filed 06/09/21 Page 24 of 68 Page ID #:694




                               1                                       COUNT II
                               2
                                     (NEGLIGENCE [WRONGFUL DEATH AND SURVIVAL ACTION] - -
                               3     DEFENDANT ISLAND EXPRESS HELICOPTERS’ FAILURE TO USE
                               4     ORDINARY CARE IN PROVIDING PROPER AND SAFE AIRCRAFT
                                     SERVICES - - (KOBE BRYANT, GB, A MINOR, AA, A MINOR, KERI
                               5     ALTOBELLI, JOHN ALTOBELLI, SARAH CHESTER, PC, A MINOR,
                               6                      AND CHRISTINA MAUSER)

                               7        81.    Plaintiffs hereby incorporate by reference, as though fully set out
                               8 herein, paragraphs 1 through 80 inclusive of this Complaint.

                               9        82.    Defendant Island Express Helicopters had a duty to use that degree of
                              10 care that an ordinarily careful and prudent company would use under the same or

                              11 similar circumstances.
1200 Main Street, Ste. 3900
  Kansas City, MO 64105




                              12        83.    On information and belief, Defendant Island Express Helicopters was
   ROBB & ROBB LLC


      816-474-8080




                              13 negligent in its duties as follows:

                              14               a.    Defendant Island Express Helicopters knew or should have
                              15 known that they were prohibited from operating the subject helicopter under

                              16 Instrument Flight Rules (IFR);

                              17               b.     Defendant Island Express Helicopters failed to have in place an
                              18 adequate safety policy for cancellation of flights into known unsafe weather

                              19 conditions;

                              20               c.    Defendant Island Express Helicopters promoted and engaged in
                              21 unnecessary and needlessly risky means of transport under the circumstances then

                              22 and there presenting; and

                              23               d.    Defendant Island Express Helicopters authorized, directed and/or
                              24 permitted a flight with full knowledge that the subject helicopter was flying into

                              25 unsafe weather conditions.

                              26        84.    Defendant Island Express Helicopters’ breach of duty and negligence
                              27 caused the injuries and damages complained of herein.

                              28

                                                                           -24-
                                                          CONSOLIDATED COMPLAINT FOR DAMAGES
                    Case 2:20-cv-08953-FMO-PVC Document 71 Filed 06/09/21 Page 25 of 68 Page ID #:695




                               1        85.    Plaintiffs are lawfully entitled to such damages as are fair and just for
                               2 the death and loss thus occasioned, including but not limited to the pecuniary losses

                               3 suffered by reason of the death, grief, sorrow, funeral expenses, and the reasonable

                               4 value of the services, consortium, companionship, comfort, society, instruction,

                               5 guidance, counsel, training, and support of which Plaintiffs have been deprived by

                               6 reason of such death, further including, loss of probable support, past and future lost

                               7 income, household services, and other value of benefits which would have been

                               8 provided by the deceased.

                               9        86.    Plaintiffs further claim such damages as the deceased may have
                              10 suffered between the time of injury and the time of death and for the recovery of

                              11 which the deceased might have maintained an action had death not ensued
1200 Main Street, Ste. 3900
  Kansas City, MO 64105




                              12 including, but not limited to mental anguish, physical disability, conscious pain and
   ROBB & ROBB LLC


      816-474-8080




                              13 suffering, pre-impact terror, disfigurement, and further considering the aggravating

                              14 circumstances attendant upon the fatal injury. Such aggravating circumstances

                              15 include but are not limited to the wanton, willful callous, reckless and depraved

                              16 conduct of Defendant which entitles Plaintiffs to punitive damages to punish the

                              17 Defendant and to deter future wrongdoing in that the acts and omissions of

                              18 Defendant has manifested such reckless and complete indifference to and a

                              19 conscious disregard for the safety of others that the deceased would have been

                              20 entitled to punitive damages had they lived.

                              21        87.    Plaintiffs further claim punitive damages in that this Defendant
                              22 engaged in actions and conduct with malice, oppression, or fraud with a knowing

                              23 disregard of the rights or safety of others, including Plaintiffs’ deceased. Such

                              24 damages are appropriate in light of Defendant Island Express Helicopters’ officers,

                              25 directors, or managing agents’ advance knowledge of the unfitness of Defendant

                              26 Zobayan, including but not limited to knowledge of his prior violation. On
                              27 information and belief, Defendant Island Express Helicopters employed Defendant

                              28 Zobayan with conscious disregard of the rights or safety of others and authorized or

                                                                            -25-
                                                          CONSOLIDATED COMPLAINT FOR DAMAGES
                    Case 2:20-cv-08953-FMO-PVC Document 71 Filed 06/09/21 Page 26 of 68 Page ID #:696




                               1 ratified his wrongful conduct, and itself engaged in conduct with malice, oppression,

                               2 or fraud.

                               3        WHEREFORE, Plaintiffs pray judgment against Defendant Island Express
                               4 Helicopters as follows:

                               5        (A)    For general damages suffered by Plaintiffs for loss of love, affection,
                               6 care, society, service, comfort, support, right to support, companionship, solace or

                               7 moral support, expectations of future support and counseling, other benefits and

                               8 assistance of deceased according to proof;

                               9         (B) For economic damages suffered by Plaintiffs related to the loss of
                              10 earnings and loss of financial support from deceased;

                              11        (C)    For economic damages suffered by Plaintiffs related to burial and
1200 Main Street, Ste. 3900
  Kansas City, MO 64105




                              12 funeral expenses according to proof;
   ROBB & ROBB LLC


      816-474-8080




                              13        (D)    For prejudgment interest and post-judgment interest and costs;
                              14        (E)    For punitive damages in such sums as will serve to punish and deter
                              15 Defendant from future wrongdoing; and

                              16        (F)    For such other and further relief as the court deems just and proper.
                              17                                      COUNT III
                              18
                                   (NEGLIGENCE [WRONGFUL DEATH AND SURVIVAL ACTION] - -
                              19     DEFENDANT ISLAND EXPRESS HELICOPTERS’ CAUSING OR
                              20  AUTHORIZING THE OPERATION OF AIRCRAFT IN A NEGLIGENT,
                                 CARELESS OR RECKLESS MANNER - - (KOBE BRYANT, GB, A MINOR,
                              21     AA, A MINOR, KERI ALTOBELLI, JOHN ALTOBELLI, SARAH
                              22         CHESTER, PC, A MINOR, AND CHRISTINA MAUSER)

                              23        88.    Plaintiffs hereby incorporate by reference, as though fully set out
                              24 herein, paragraphs 1 through 87 inclusive of this Complaint.

                              25        89.    Defendant Island Express Helicopters, by and through its agents and
                              26 employees, including Ara George Zobayan had a duty to use that degree of care that
                              27 an ordinarily careful and prudent company would use under the same or similar

                              28 circumstances.

                                                                           -26-
                                                           CONSOLIDATED COMPLAINT FOR DAMAGES
                    Case 2:20-cv-08953-FMO-PVC Document 71 Filed 06/09/21 Page 27 of 68 Page ID #:697




                               1        90.    The subject helicopter was at all times operated with Defendant Island
                               2 Express Helicopters’ express or implied knowledge and consent.

                               3        91.    On information and belief, Defendant Island Express Helicopters
                               4 operated the aircraft in a negligent, careless or reckless manner, to wit, in that:

                               5               a.     Defendant Island Express Helicopters knew or should have
                               6 known that they were prohibited from operating the subject helicopter under

                               7 Instrument Flight Rules (IFR);

                               8               b.     Defendant Island Express Helicopters failed to have in place an
                               9 adequate safety policy for cancellation of flights into unsafe weather conditions;

                              10               c.     Defendant Island Express Helicopters promoted and engaged in
                              11 unnecessary and needlessly risky means of transport under the circumstances then
1200 Main Street, Ste. 3900
  Kansas City, MO 64105




                              12 and there presenting; and
   ROBB & ROBB LLC


      816-474-8080




                              13               d.     Defendant Island Express Helicopters authorized, directed and/or
                              14 permitted a flight with full knowledge that the subject helicopter was flying into

                              15 unsafe weather conditions.

                              16        92.    By operation of California law, Defendant Island Express Helicopters
                              17 is responsible for damages caused by the negligence, carelessness, or recklessness of

                              18 the aircraft pilot in that on the occasion in question the subject helicopter was being

                              19 operated and used with its knowledge and consent.

                              20        93.    Plaintiffs’ deceased were killed as a direct and proximate result of
                              21 Defendant Island Express Helicopters causing or authorizing the operation of the

                              22 helicopter in a negligent, careless or reckless manner as further set out above.

                              23        94.    Plaintiffs are lawfully entitled to such damages as are fair and just for
                              24 the death and loss thus occasioned, including but not limited to the pecuniary losses

                              25 suffered by reason of the death, grief, sorrow, funeral expenses, and the reasonable

                              26 value of the services, consortium, companionship, comfort, society, instruction,
                              27 guidance, counsel, training, and support of which Plaintiffs have been deprived by

                              28 reason of such death, further including, loss of probable support, past and future lost

                                                                            -27-
                                                          CONSOLIDATED COMPLAINT FOR DAMAGES
                    Case 2:20-cv-08953-FMO-PVC Document 71 Filed 06/09/21 Page 28 of 68 Page ID #:698




                               1 income, household services, and other value of benefits which would have been

                               2 provided by the deceased.

                               3        95.    Plaintiffs further claim such damages as the deceased may have
                               4 suffered between the time of injury and the time of death and for the recovery of

                               5 which the deceased might have maintained an action had death not ensued

                               6 including, but not limited to mental anguish, physical disability, conscious pain and

                               7 suffering, pre-impact terror, disfigurement, and further considering the aggravating

                               8 circumstances attendant upon the fatal injury. Such aggravating circumstances

                               9 include but are not limited to the wanton, willful callous, reckless and depraved

                              10 conduct of Defendant which entitles Plaintiffs to punitive damages to punish the

                              11 Defendant and to deter future wrongdoing in that the acts and omissions of
1200 Main Street, Ste. 3900
  Kansas City, MO 64105




                              12 Defendant has manifested such reckless and complete indifference to and a
   ROBB & ROBB LLC


      816-474-8080




                              13 conscious disregard for the safety of others that the deceased would have been

                              14 entitled to punitive damages had they lived.

                              15        96.    Plaintiffs further claim punitive damages in that this Defendant
                              16 engaged in actions and conduct with malice, oppression, or fraud with a knowing

                              17 disregard of the rights or safety of others, including Plaintiffs’ deceased. Such

                              18 damages are appropriate in light of Defendant Island Express Helicopters’ officers,

                              19 directors, or managing agents’ advance knowledge of the unfitness of Defendant

                              20 Zobayan, including but not limited to knowledge of his prior violation. On

                              21 information and belief, Defendant Island Express Helicopters employed Defendant

                              22 Zobayan with conscious disregard of the rights or safety of others and authorized or

                              23 ratified his wrongful conduct, and itself engaged in conduct with malice, oppression,

                              24 or fraud.

                              25        WHEREFORE, Plaintiffs pray judgment against Defendant Island Express
                              26 Helicopters as follows:
                              27        (A)    For general damages suffered by Plaintiffs for loss of love, affection,
                              28 care, society, service, comfort, support, right to support, companionship, solace or

                                                                           -28-
                                                           CONSOLIDATED COMPLAINT FOR DAMAGES
                    Case 2:20-cv-08953-FMO-PVC Document 71 Filed 06/09/21 Page 29 of 68 Page ID #:699




                               1 moral support, expectations of future support and counseling, other benefits and

                               2 assistance of deceased Kobe Bryant according to proof;

                               3          (B)    For economic damages suffered by Plaintiffs related to the loss of
                               4 earnings and loss of financial support from Plaintiffs’ deceased;

                               5          (C)    For economic damages suffered by Plaintiffs related to burial and
                               6 funeral expenses according to proof;

                               7          (D)    For prejudgment interest and post-judgment interest and costs;
                               8          (E)    For punitive damages in such sums as will serve to punish and deter
                               9 Defendant from future wrongdoing; and

                              10          (F)    For such other and further relief as the court deems just and proper.
                              11
                                                                         COUNT IV
1200 Main Street, Ste. 3900
  Kansas City, MO 64105




                              12
   ROBB & ROBB LLC




                                     (NEGLIGENCE [WRONGFUL DEATH AND SURVIVAL ACTION] - -
      816-474-8080




                              13
                                     FAILURE OF DEFENDANT ISLAND EXPRESS HELICOPTERS TO
                              14       SUPERVISE AND TRAIN ITS EMPLOYEES AND/OR AGENTS
                                     INCLUDING ITS PILOTS - - (KOBE BRYANT, GB, A MINOR, AA, A
                              15
                                   MINOR, KERI ALTOBELLI, JOHN ALTOBELLI, SARAH CHESTER, PC,
                              16                A MINOR, AND CHRISTINA MAUSER)
                              17
                                          97.    Plaintiffs hereby incorporate by reference, as though fully set out
                              18
                                   herein, paragraphs 1 through 96 inclusive of this Complaint.
                              19
                                          98.    At all times material to this action, the pilot of the subject helicopter
                              20
                                   served as an employee and/or agent of Defendant Island Express Helicopters.
                              21
                                          99.    Defendant Island Express Helicopters owed Plaintiffs a duty to exercise
                              22
                                   reasonable care in the supervision and training of its employees and/or agents,
                              23
                                   including its pilots.
                              24
                                          100. On information and belief, Defendant Island Express Helicopters
                              25
                                   breached its aforementioned duty to Plaintiffs by failing to exercise reasonable care
                              26
                                   in the supervision and training of its employees and/or agents, including the subject
                              27
                                   pilot, specifically, but not limited to, failing to adequately and properly train and
                              28

                                                                              -29-
                                                            CONSOLIDATED COMPLAINT FOR DAMAGES
                    Case 2:20-cv-08953-FMO-PVC Document 71 Filed 06/09/21 Page 30 of 68 Page ID #:700




                               1 supervise pilots on flights in unsafe weather conditions.

                               2        101. Defendant Island Express Helicopters knew or should have known that
                               3 its employee, Ara George Zobayan, had previously been cited by the Federal

                               4 Aviation Administration (FAA) for violating the visual flight rules (VFR)

                               5 minimums by flying into an airspace of reduced visibility from weather conditions

                               6 and this Defendant failed to provide adequate training and/or supervision to ensure

                               7 the negligent action did not re-occur.

                               8        102. Plaintiffs are lawfully entitled to such damages as are fair and just for
                               9 the death and loss thus occasioned, including but not limited to the pecuniary losses

                              10 suffered by reason of the death, grief, sorrow, funeral expenses, and the reasonable

                              11 value of the services, consortium, companionship, comfort, society, instruction,
1200 Main Street, Ste. 3900
  Kansas City, MO 64105




                              12 guidance, counsel, training, and support of which Plaintiffs have been deprived by
   ROBB & ROBB LLC


      816-474-8080




                              13 reason of such death, further including, loss of probable support, past and future lost

                              14 income, household services, and other value of benefits which would have been

                              15 provided by the deceased.

                              16        103. Plaintiffs further claim such damages as the deceased may have
                              17 suffered between the time of injury and the time of death and for the recovery of

                              18 which the deceased might have maintained an action had death not ensued

                              19 including, but not limited to mental anguish, physical disability, conscious pain and

                              20 suffering, pre-impact terror, disfigurement, and further considering the aggravating

                              21 circumstances attendant upon the fatal injury. Such aggravating circumstances

                              22 include but are not limited to the wanton, willful callous, reckless and depraved

                              23 conduct of Defendant which entitles Plaintiffs to punitive damages to punish the

                              24 Defendant and to deter future wrongdoing in that the acts and omissions of

                              25 Defendant has manifested such reckless and complete indifference to and a

                              26 conscious disregard for the safety of others that the deceased would have been
                              27 entitled to punitive damages had they lived.

                              28

                                                                           -30-
                                                          CONSOLIDATED COMPLAINT FOR DAMAGES
                    Case 2:20-cv-08953-FMO-PVC Document 71 Filed 06/09/21 Page 31 of 68 Page ID #:701




                               1        104. Plaintiffs further claim punitive damages in that this Defendant
                               2 engaged in actions and conduct with malice, oppression, or fraud with a knowing

                               3 disregard of the rights or safety of others, including Plaintiffs’ deceased. Such

                               4 damages are appropriate in light of Defendant Island Express Helicopters’ officers,

                               5 directors, or managing agents’ advance knowledge of the unfitness of Defendant

                               6 Zobayan, including but not limited to knowledge of his prior violation. On

                               7 information and belief, Defendant Island Express Helicopters employed Defendant

                               8 Zobayan with conscious disregard of the rights or safety of others and authorized or

                               9 ratified his wrongful conduct, and itself engaged in conduct with malice, oppression,

                              10 or fraud.

                              11        WHEREFORE, Plaintiffs pray judgment against Defendant Island Express
1200 Main Street, Ste. 3900
  Kansas City, MO 64105




                              12 Helicopters as follows:
   ROBB & ROBB LLC


      816-474-8080




                              13        (A)    For general damages suffered by Plaintiffs for loss of love, affection,
                              14 care, society, service, comfort, support, right to support, companionship, solace or

                              15 moral support, expectations of future support and counseling, other benefits and

                              16 assistance of Plaintiffs’ deceased;

                              17        (B)    For economic damages suffered by Plaintiffs related to the loss of
                              18 earnings and loss of financial support from Plaintiffs’ deceased;

                              19        (C)    For economic damages suffered by Plaintiffs related to burial and
                              20 funeral expenses according to proof;

                              21         (D) For prejudgment interest and post-judgment interest and costs;
                              22        (E)    For punitive damages in such sums as will serve to punish and deter
                              23 Defendant from future wrongdoing; and

                              24        (F)    For such other and further relief as the court deems just and proper.
                              25

                              26
                              27

                              28

                                                                           -31-
                                                           CONSOLIDATED COMPLAINT FOR DAMAGES
                    Case 2:20-cv-08953-FMO-PVC Document 71 Filed 06/09/21 Page 32 of 68 Page ID #:702




                               1                                         COUNT V
                               2
                                     (NEGLIGENCE [WRONGFUL DEATH AND SURVIVAL ACTION] - -
                               3       DEFENDANT ISLAND EXPRESS HELICOPTERS’ FAILURE TO
                               4    IMPLEMENT PROPER AND REASONABLE FLIGHT SAFETY RULES
                                   AND POLICIES - - (KOBE BRYANT, GB, A MINOR, AA, A MINOR, KERI
                               5     ALTOBELLI, JOHN ALTOBELLI, SARAH CHESTER, PC, A MINOR,
                               6                       AND CHRISTINA MAUSER)

                               7
                                         105. Plaintiffs hereby incorporate by reference, as though fully set out
                               8
                                   herein, paragraphs 1 through 104 inclusive of this Complaint.
                               9
                                         106. Defendant Island Express Helicopters held itself out as an entity which
                              10
                                   could carefully and competently provide and maintain safe helicopter transport
                              11
                                   services which were utilized in the course of its operations.
1200 Main Street, Ste. 3900
  Kansas City, MO 64105




                              12
   ROBB & ROBB LLC




                                         107. That Defendant Island Express Helicopters had a duty to use that
      816-474-8080




                              13
                                   degree of care that ordinarily careful and prudent operators of a helicopter transport
                              14
                                   business would use under the same or similar circumstances.
                              15
                                         108. On information and belief Defendant Island Express Helicopters failed
                              16
                                   adequately to implement proper and reasonable flight safety rules and policies in
                              17
                                   that it directed and allowed its pilots to fly in unsafe weather conditions and in areas
                              18
                                   where the pilot would encounter instrument meteorological conditions.
                              19
                                         109. Defendant Island Express Helicopters’ failure adequately to implement
                              20
                                   proper and reasonable procedures caused the helicopter to enter instrument
                              21
                                   conditions, therefore causing the helicopter to crash and burn, resulting in the death
                              22
                                   of Plaintiffs’ deceased.
                              23
                                         110. That as a direct result of the aforesaid negligence and carelessness on
                              24
                                   the part of Defendant Island Express Helicopters, Plaintiffs’ deceased were killed.
                              25
                                         111. By virtue of Kobe Bryant’s untimely death, Plaintiffs are lawfully
                              26
                                   entitled to such damages as are fair and just for the death and loss thus occasioned,
                              27
                                   including but not limited to the pecuniary losses suffered by reason of the death,
                              28

                                                                             -32-
                                                              CONSOLIDATED COMPLAINT FOR DAMAGES
                    Case 2:20-cv-08953-FMO-PVC Document 71 Filed 06/09/21 Page 33 of 68 Page ID #:703




                               1 grief, sorrow, funeral expenses, and the reasonable value of the services,

                               2 consortium, companionship, comfort, society, instruction, guidance, counsel,

                               3 training, and support of which Plaintiffs have been deprived by reason of such

                               4 death, further including, loss of probable support, past and future lost income,

                               5 household services, and other value of benefits which would have been provided by

                               6 the deceased.

                               7        112. Plaintiffs further claim such damages as the deceased may have
                               8 suffered between the time of injury and the time of death and for the recovery of

                               9 which the deceased might have maintained an action had death not ensued

                              10 including, but not limited to mental anguish, physical disability, conscious pain and

                              11 suffering, pre-impact terror, disfigurement, and further considering the aggravating
1200 Main Street, Ste. 3900
  Kansas City, MO 64105




                              12 circumstances attendant upon the fatal injury. Such aggravating circumstances
   ROBB & ROBB LLC


      816-474-8080




                              13 include but are not limited to the wanton, willful callous, reckless and depraved

                              14 conduct of Defendant which entitles Plaintiffs to punitive damages to punish the

                              15 Defendant and to deter future wrongdoing in that the acts and omissions of

                              16 Defendant has manifested such reckless and complete indifference to and a

                              17 conscious disregard for the safety of others that the deceased would have been

                              18 entitled to punitive damages had they lived.

                              19        113. Plaintiffs further claim punitive damages in that this Defendant
                              20 engaged in actions and conduct with malice, oppression, or fraud with a knowing

                              21 disregard of the rights or safety of others, including Plaintiffs’ deceased. Such

                              22 damages are appropriate in light of Defendant Island Express Helicopters’ officers,

                              23 directors, or managing agents’ advance knowledge of the unfitness of Defendant

                              24 Zobayan, including but not limited to knowledge of his prior violation. On

                              25 information and belief, Defendant Island Express Helicopters employed Defendant

                              26 Zobayan with conscious disregard of the rights or safety of others and authorized or
                              27 ratified his wrongful conduct, and itself engaged in conduct with malice, oppression,

                              28 or fraud.

                                                                           -33-
                                                         CONSOLIDATED COMPLAINT FOR DAMAGES
                    Case 2:20-cv-08953-FMO-PVC Document 71 Filed 06/09/21 Page 34 of 68 Page ID #:704




                               1         WHEREFORE, Plaintiffs pray judgment against Defendant Island Express
                               2 Helicopters as follows:

                               3         (A)   For general damages suffered by Plaintiffs for loss of love, affection,
                               4 care, society, service, comfort, support, right to support, companionship, solace or

                               5 moral support, expectations of future support and counseling, other benefits and

                               6 assistance of Plaintiffs’ deceased;

                               7         (B)   For economic damages suffered by Plaintiffs related to the loss of
                               8 earnings and loss of financial support from Plaintiffs’ deceased;

                               9         (C)   For economic damages suffered by Plaintiffs related to burial and
                              10 funeral expenses according to proof;

                              11         (D)   For prejudgment interest and post-judgment interest and costs;
1200 Main Street, Ste. 3900
  Kansas City, MO 64105




                              12         (E)   For punitive damages in such sums as will serve to punish and deter
   ROBB & ROBB LLC


      816-474-8080




                              13 Defendant from future wrongdoing; and

                              14         (F)   For such other and further relief as the court deems just and proper.
                              15                                       COUNT VI
                              16
                                       (COMMON CARRIER LIABILITY [WRONGFUL DEATH AND
                              17    SURVIVAL ACTION] - - FAILURE OF DEFENDANT ISLAND EXPRESS
                              18       HELICOPTERS TO PROVIDE HIGHEST DEGREE OF CARE IN
                                         SUPPLYING SAFE AND AIRWORTHY HELICOPTER - -
                              19     (KOBE BRYANT, GB, A MINOR, AA, A MINOR, KERI ALTOBELLI,
                              20          JOHN ALTOBELLI, SARAH CHESTER, PC, A MINOR,
                                                    AND CHRISTINA MAUSER)
                              21
                                         114. Plaintiffs hereby incorporate by reference, as though fully set out
                              22
                                   herein, paragraphs 1 through 113 inclusive of this Complaint.
                              23
                                         115. Plaintiffs’ deceased were passengers in for hire of a helicopter
                              24
                                   transportation service controlled, operated, dispatched, and supervised by Defendant
                              25
                                   Island Express Helicopters.
                              26
                              27

                              28

                                                                           -34-
                                                           CONSOLIDATED COMPLAINT FOR DAMAGES
                    Case 2:20-cv-08953-FMO-PVC Document 71 Filed 06/09/21 Page 35 of 68 Page ID #:705




                               1        116. Defendant Island Express Helicopters held itself out as an entity which
                               2 could safely and competently transport persons purchasing helicopter transportation

                               3 services.

                               4        117. At all times material hereto, Defendant Island Express Helicopters was
                               5 and is an on-demand passenger transportation service carrying passengers who have

                               6 purchased helicopter transportation services and doing so for hire and for profit as a

                               7 common carrier.

                               8        118. Defendant Island Express Helicopters had a duty to Plaintiffs’ deceased
                               9 to exercise the highest degree of care and diligence in the operation, management,

                              10 and service of its helicopter transportation services to be provided to persons within

                              11 the general public such as Plaintiffs’ deceased and, specifically, the highest degree
1200 Main Street, Ste. 3900
  Kansas City, MO 64105




                              12 of care and diligence to provide a safe and airworthy aircraft.
   ROBB & ROBB LLC


      816-474-8080




                              13        119. On information and belief, Defendant Island Express Helicopters failed
                              14 to provide a reasonably safe aircraft for the use and transport of Plaintiffs’ deceased

                              15 thereby breaching its duty to exercise the highest degree of care.

                              16        120. Plaintiffs’ deceased were killed as a direct result and proximate result
                              17 of Defendant Island Express Helicopters’ failure to exercise the highest degree of

                              18 care in providing a safe helicopter for their use and transport.

                              19        121. Plaintiffs’ deceased were killed as a direct and proximate result of
                              20 Defendant Island Express Helicopters causing or authorizing the operation of the

                              21 helicopter in a negligent, careless or reckless manner as further set out above.

                              22        122. Plaintiffs are lawfully entitled to such damages as are fair and just for
                              23 the death and loss thus occasioned, including but not limited to the pecuniary losses

                              24 suffered by reason of the death, grief, sorrow, funeral expenses, and the reasonable

                              25 value of the services, consortium, companionship, comfort, society, instruction,

                              26 guidance, counsel, training, and support of which Plaintiffs have been deprived by
                              27 reason of such death, further including, loss of probable support, past and future lost

                              28

                                                                           -35-
                                                          CONSOLIDATED COMPLAINT FOR DAMAGES
                    Case 2:20-cv-08953-FMO-PVC Document 71 Filed 06/09/21 Page 36 of 68 Page ID #:706




                               1 income, household services, and other value of benefits which would have been

                               2 provided by the deceased.

                               3        123. Plaintiffs further claim such damages as the deceased may have
                               4 suffered between the time of injury and the time of death and for the recovery of

                               5 which the deceased might have maintained an action had death not ensued

                               6 including, but not limited to mental anguish, physical disability, conscious pain and

                               7 suffering, pre-impact terror, disfigurement, and further considering the aggravating

                               8 circumstances attendant upon the fatal injury. Such aggravating circumstances

                               9 include but are not limited to the wanton, willful callous, reckless and depraved

                              10 conduct of Defendant which entitles Plaintiffs to punitive damages to punish the

                              11 Defendant and to deter future wrongdoing in that the acts and omissions of
1200 Main Street, Ste. 3900
  Kansas City, MO 64105




                              12 Defendant has manifested such reckless and complete indifference to and a
   ROBB & ROBB LLC


      816-474-8080




                              13 conscious disregard for the safety of others that the deceased would have been

                              14 entitled to punitive damages had they lived.

                              15        124. Plaintiffs further claim punitive damages in that this Defendant
                              16 engaged in actions and conduct with malice, oppression, or fraud with a knowing

                              17 disregard of the rights or safety of others, including Plaintiffs’ deceased. Such

                              18 damages are appropriate in light of Defendant Island Express Helicopters’ officers,

                              19 directors, or managing agents’ advance knowledge of the unfitness of Defendant

                              20 Zobayan, including but not limited to knowledge of his prior violation. On

                              21 information and belief, Defendant Island Express Helicopters employed Defendant

                              22 Zobayan with conscious disregard of the rights or safety of others and authorized or

                              23 ratified his wrongful conduct, and itself engaged in conduct with malice, oppression,

                              24 or fraud.

                              25        WHEREFORE, Plaintiffs pray judgment against Defendant Island Express
                              26 Helicopters as follows:
                              27        (A)    For general damages suffered by Plaintiffs for loss of love, affection,
                              28 care, society, service, comfort, support, right to support, companionship, solace or

                                                                           -36-
                                                           CONSOLIDATED COMPLAINT FOR DAMAGES
                    Case 2:20-cv-08953-FMO-PVC Document 71 Filed 06/09/21 Page 37 of 68 Page ID #:707




                               1 moral support, expectations of future support and counseling, other benefits and

                               2 assistance of Plaintiffs’ deceased according to proof;

                               3         (B)    For economic damages suffered by Plaintiffs related to the loss of
                               4 earnings and loss of financial support from Plaintiffs’ deceased;

                               5         (C)    For economic damages suffered by Plaintiffs related to burial and
                               6 funeral expenses according to proof;

                               7         (D)    For prejudgment interest and post-judgment interest and costs;
                               8         (E)    For punitive damages in such sums as will serve to punish and deter
                               9 Defendant from future wrongdoing; and

                              10          (F)   For such other and further relief as the court deems just and proper.
                              11                                        COUNT VII
1200 Main Street, Ste. 3900
  Kansas City, MO 64105




                              12     (NEGLIGENCE [WRONGFUL DEATH AND SURVIVAL ACTION] - -
   ROBB & ROBB LLC




                                    DEFENDANT ISLAND EXPRESS HELICOPTERS’ FAILURE TO EQUIP
      816-474-8080




                              13
                                    HELICOPTER WITH SAFETY EQUIPMENT - - (KOBE BRYANT, GB, A
                              14    MINOR, AA, A MINOR, KERI ALTOBELLI, JOHN ALTOBELLI, SARAH
                                           CHESTER, PC, A MINOR, AND CHRISTINA MAUSER)
                              15

                              16
                                         125. Plaintiffs hereby incorporate by reference, as though fully set out

                              17
                                   herein, paragraphs 1 through 124 inclusive of this Complaint.

                              18
                                         126. Defendant Island Express Helicopters held itself out as an entity which

                              19
                                   could carefully and competently provide safety equipment on its helicopters which

                              20
                                   were utilized in the course of its operations.

                              21
                                         127. Defendant Island Express Helicopters had a duty to use that degree of

                              22
                                   care that ordinarily careful and prudent operators of a helicopter transport business

                              23
                                   would use under the same or similar circumstances.

                              24
                                         128. Defendant Island Express Helicopters had a duty to use that degree of

                              25
                                   care that an ordinarily careful and prudent company would use under the same or

                              26
                                   similar circumstances.

                              27
                                         129. On information and belief, Defendant Island Express Helicopters was

                              28
                                   negligent in its duties as it failed to purchase and equip its helicopters with a Terrain

                                                                             -37-
                                                            CONSOLIDATED COMPLAINT FOR DAMAGES
                    Case 2:20-cv-08953-FMO-PVC Document 71 Filed 06/09/21 Page 38 of 68 Page ID #:708




                               1 Avoidance and Warning System (TAWS) which provides a detailed image of

                               2 surrounding terrain and triggers an auditory and visual warning.

                               3        130. That as a direct and proximate result of the aforesaid negligence and
                               4 carelessness on the part of Defendant Island Express Helicopters, Plaintiffs’

                               5 deceased were killed.

                               6        131. Plaintiffs are lawfully entitled to such damages as are fair and just for
                               7 the death and loss thus occasioned, including but not limited to the pecuniary losses

                               8 suffered by reason of the death, grief, sorrow, funeral expenses, and the reasonable

                               9 value of the services, consortium, companionship, comfort, society, instruction,

                              10 guidance, counsel, training, and support of which Plaintiffs have been deprived by

                              11 reason of such death, further including, loss of probable support, past and future lost
1200 Main Street, Ste. 3900
  Kansas City, MO 64105




                              12 income, household services, and other value of benefits which would have been
   ROBB & ROBB LLC


      816-474-8080




                              13 provided by the deceased.

                              14        132. Plaintiffs further claim such damages as the deceased may have
                              15 suffered between the time of injury and the time of death and for the recovery of

                              16 which the deceased might have maintained an action had death not ensued

                              17 including, but not limited to mental anguish, physical disability, conscious pain and

                              18 suffering, pre-impact terror, disfigurement, and further considering the aggravating

                              19 circumstances attendant upon the fatal injury. Such aggravating circumstances

                              20 include but are not limited to the wanton, willful callous, reckless and depraved

                              21 conduct of Defendant which entitles Plaintiffs to punitive damages to punish the

                              22 Defendant and to deter future wrongdoing in that the acts and omissions of

                              23 Defendant has manifested such reckless and complete indifference to and a

                              24 conscious disregard for the safety of others that the deceased would have been

                              25 entitled to punitive damages had they lived.

                              26        133. Plaintiffs further claim punitive damages in that this Defendant
                              27 engaged in actions and conduct with malice, oppression, or fraud with a knowing

                              28 disregard of the rights or safety of others, including Plaintiffs’ deceased. Such

                                                                           -38-
                                                          CONSOLIDATED COMPLAINT FOR DAMAGES
                    Case 2:20-cv-08953-FMO-PVC Document 71 Filed 06/09/21 Page 39 of 68 Page ID #:709




                               1 damages are appropriate in light of Defendant Island Express Helicopters’ officers,

                               2 directors, or managing agents’ advance knowledge of the unfitness of Defendant

                               3 Zobayan, including but not limited to knowledge of his prior violation. On

                               4 information and belief, Defendant Island Express Helicopters employed Defendant

                               5 Zobayan with conscious disregard of the rights or safety of others and authorized or

                               6 ratified his wrongful conduct, and itself engaged in conduct with malice, oppression,

                               7 or fraud.

                               8        WHEREFORE, Plaintiffs pray judgment against Defendant Island Express
                               9 Helicopters as follows:

                              10        (A)    For general damages suffered by Plaintiffs for loss of love, affection,
                              11 care, society, service, comfort, support, right to support, companionship, solace or
1200 Main Street, Ste. 3900
  Kansas City, MO 64105




                              12 moral support, expectations of future support and counseling, other benefits and
   ROBB & ROBB LLC


      816-474-8080




                              13 assistance of Plaintiffs’ deceased according to proof;

                              14         (B) For economic damages suffered by Plaintiffs related to the loss of
                              15 earnings and loss of financial support from Plaintiffs’ deceased;

                              16        (C)    For economic damages suffered by Plaintiffs related to burial and
                              17 funeral expenses according to proof;

                              18        (D)    For prejudgment interest and post-judgment interest and costs;
                              19        (E)    For punitive damages in such sums as will serve to punish and deter
                              20 Defendant from future wrongdoing; and

                              21        (F)    For such other and further relief as the court deems just and proper.
                              22

                              23

                              24

                              25

                              26
                              27

                              28

                                                                           -39-
                                                           CONSOLIDATED COMPLAINT FOR DAMAGES
                    Case 2:20-cv-08953-FMO-PVC Document 71 Filed 06/09/21 Page 40 of 68 Page ID #:710




                               1                                         COUNT VIII
                               2
                                      (NEGLIGENCE [WRONGFUL DEATH AND SURVIVAL ACTION] - -
                               3        DEFENDANT ISLAND EXPRESS HOLDING’S FAILURE TO USE
                               4      ORDINARY CARE IN PROVIDING PROPER AND SAFE AIRCRAFT
                                      SERVICES - - (KOBE BRYANT, GB, A MINOR, AA, A MINOR, KERI
                               5      ALTOBELLI, JOHN ALTOBELLI, SARAH CHESTER, PC, A MINOR,
                               6                       AND CHRISTINA MAUSER)

                               7
                                         134. Plaintiffs hereby incorporate by reference, as though fully set out
                               8
                                   herein, paragraphs 1 through 133 inclusive of this Complaint.
                               9
                                         135. Defendant Island Express Holding had a duty to use that degree of care
                              10
                                   that an ordinarily careful and prudent company would use under the same or similar
                              11
                                   circumstances.
1200 Main Street, Ste. 3900
  Kansas City, MO 64105




                              12
   ROBB & ROBB LLC




                                         136. On information and belief, Defendant Island Express Holdings was
      816-474-8080




                              13
                                   negligent in its duties as follows:
                              14
                                                  a.   Defendant Island Express Holding knew or should have known
                              15
                                   that the helicopter was prohibited from being operated under Instrument Flight
                              16
                                   Rules (IFR);
                              17
                                                  b.    Defendant Island Express Holding failed to ensure that there
                              18
                                   was in place an adequate safety policy for cancellation of flights into unsafe weather
                              19
                                   conditions;
                              20
                                                  c.   Defendant Island Express Holding promoted and engaged in
                              21
                                   unnecessary and needlessly risky means of transport under the circumstances then
                              22
                                   and there presenting; and
                              23
                                                  d.   Defendant Island Express Holding authorized, directed and/or
                              24
                                   permitted a flight with full knowledge that the subject helicopter was flying into
                              25
                                   unsafe weather conditions.
                              26
                                         137. Defendant Island Express Holding’s breach of duty and negligence
                              27
                                   caused the injuries and damages complained of herein.
                              28

                                                                            -40-
                                                           CONSOLIDATED COMPLAINT FOR DAMAGES
                    Case 2:20-cv-08953-FMO-PVC Document 71 Filed 06/09/21 Page 41 of 68 Page ID #:711




                               1        138. Plaintiffs are lawfully entitled to such damages as are fair and just for
                               2 the death and loss thus occasioned, including but not limited to the pecuniary losses

                               3 suffered by reason of the death, grief, sorrow, funeral expenses, and the reasonable

                               4 value of the services, consortium, companionship, comfort, society, instruction,

                               5 guidance, counsel, training, and support of which Plaintiffs have been deprived by

                               6 reason of such death, further including, loss of probable support, past and future lost

                               7 income, household services, and other value of benefits which would have been

                               8 provided by the deceased.

                               9        139. Plaintiffs further claim such damages as the deceased may have
                              10 suffered between the time of injury and the time of death and for the recovery of

                              11 which the deceased might have maintained an action had death not ensued
1200 Main Street, Ste. 3900
  Kansas City, MO 64105




                              12 including, but not limited to mental anguish, physical disability, conscious pain and
   ROBB & ROBB LLC


      816-474-8080




                              13 suffering, pre-impact terror, disfigurement, and further considering the aggravating

                              14 circumstances attendant upon the fatal injury. Such aggravating circumstances

                              15 include but are not limited to the wanton, willful callous, reckless and depraved

                              16 conduct of Defendant which entitles Plaintiffs to punitive damages to punish the

                              17 Defendant and to deter future wrongdoing in that the acts and omissions of

                              18 Defendant has manifested such reckless and complete indifference to and a

                              19 conscious disregard for the safety of others that the deceased would have been

                              20 entitled to punitive damages had they lived.

                              21        140. Plaintiffs further claim punitive damages in that this Defendant
                              22 engaged in actions and conduct with malice, oppression, or fraud with a knowing

                              23 disregard of the rights or safety of others, including Plaintiffs’ deceased.

                              24        WHEREFORE, Plaintiffs pray judgment against Defendant Island Express
                              25 Holding as follows:

                              26         (A) For general damages suffered by Plaintiffs for loss of love, affection,
                              27 care, society, service, comfort, support, right to support, companionship, solace or

                              28

                                                                            -41-
                                                          CONSOLIDATED COMPLAINT FOR DAMAGES
                    Case 2:20-cv-08953-FMO-PVC Document 71 Filed 06/09/21 Page 42 of 68 Page ID #:712




                               1 moral support, expectations of future support and counseling, other benefits and

                               2 assistance of Plaintiffs’ deceased according to proof;

                               3        (B)     For economic damages suffered by Plaintiffs related to the loss of
                               4 earnings and loss of financial support from Plaintiffs’ deceased;

                               5        (C)     For economic damages suffered by Plaintiffs related to burial and
                               6 funeral expenses according to proof;

                               7        (D)     For prejudgment interest and post-judgment interest and costs;
                               8        (E)     For punitive damages in such sums as will serve to punish and deter
                               9 Defendant from future wrongdoing; and

                              10        (F)     For such other and further relief as the court deems just and proper.
                              11                                        COUNT IX
1200 Main Street, Ste. 3900
  Kansas City, MO 64105




                              12   (NEGLIGENCE [WRONGFUL DEATH AND SURVIVAL ACTION] - -
   ROBB & ROBB LLC


      816-474-8080




                              13      DEFENDANT ISLAND EXPRESS HOLDING’S CAUSING OR
                                  AUTHORIZING THE OPERATION OF AIRCRAFT IN A NEGLIGENT,
                              14
                                 CARELESS OR RECKLESS MANNER - - (KOBE BRYANT, GB, A MINOR,
                              15     AA, A MINOR, KERI ALTOBELLI, JOHN ALTOBELLI, SARAH
                                         CHESTER, PC, A MINOR, AND CHRISTINA MAUSER)
                              16

                              17        141. Plaintiffs hereby incorporate by reference, as though fully set out

                              18 herein, paragraphs 1 through 140 inclusive of this Complaint.

                              19        142. Defendant Island Express Holding, by and through its agents and

                              20 employees had a duty to use that degree of care that an ordinarily careful and

                              21 prudent company would use under the same or similar circumstances.

                              22        143. The subject helicopter was at all times operated with Defendant Island

                              23 Express Holding’s express or implied knowledge and consent.

                              24        144. On information and belief, Defendant Island Express Holding allowed

                              25 the aircraft to be operated in a negligent, careless or reckless manner, to wit, in that:

                              26                a.    Defendant Island Express Holding knew or should have known

                              27 that the helicopter was prohibited from being operated under Instrument Flight

                              28 Rules (IFR);

                                                                            -42-
                                                          CONSOLIDATED COMPLAINT FOR DAMAGES
                    Case 2:20-cv-08953-FMO-PVC Document 71 Filed 06/09/21 Page 43 of 68 Page ID #:713




                               1               b.     Defendant Island Express Holding failed to ensure that there
                               2 was in place an adequate safety policy for cancellation of flights into unsafe weather

                               3 conditions;

                               4               c.     Defendant Island Express Holding promoted and engaged in
                               5 unnecessary and needlessly risky means of transport under the circumstances then

                               6 and there presenting; and

                               7               d.     Defendant Island Express Holding authorized, directed and/or
                               8 permitted a flight with full knowledge that the subject helicopter was flying into

                               9 unsafe weather conditions.

                              10        145. By operation of California law, Defendant Island Express Holding is
                              11 responsible for damages caused by the negligence, carelessness, or recklessness of
1200 Main Street, Ste. 3900
  Kansas City, MO 64105




                              12 the aircraft pilot in that on the occasion in question the subject helicopter was being
   ROBB & ROBB LLC


      816-474-8080




                              13 operated and used with its knowledge and consent.

                              14        146. Plaintiffs’ deceased were killed as a direct and proximate result of
                              15 Defendant Island Express Helicopters causing or authorizing the operation of the

                              16 helicopter in a negligent, careless or reckless manner as further set out above.

                              17        147. Plaintiffs are lawfully entitled to such damages as are fair and just for
                              18 the death and loss thus occasioned, including but not limited to the pecuniary losses

                              19 suffered by reason of the death, grief, sorrow, funeral expenses, and the reasonable

                              20 value of the services, consortium, companionship, comfort, society, instruction,

                              21 guidance, counsel, training, and support of which Plaintiffs have been deprived by

                              22 reason of such death, further including, loss of probable support, past and future lost

                              23 income, household services, and other value of benefits which would have been

                              24 provided by the deceased.

                              25        148. Plaintiffs further claim such damages as the deceased may have
                              26 suffered between the time of injury and the time of death and for the recovery of
                              27 which the deceased might have maintained an action had death not ensued

                              28 including, but not limited to mental anguish, physical disability, conscious pain and

                                                                           -43-
                                                          CONSOLIDATED COMPLAINT FOR DAMAGES
                    Case 2:20-cv-08953-FMO-PVC Document 71 Filed 06/09/21 Page 44 of 68 Page ID #:714




                               1 suffering, pre-impact terror, disfigurement, and further considering the aggravating

                               2 circumstances attendant upon the fatal injury. Such aggravating circumstances

                               3 include but are not limited to the wanton, willful callous, reckless and depraved

                               4 conduct of Defendant which entitles Plaintiffs to punitive damages to punish the

                               5 Defendant and to deter future wrongdoing in that the acts and omissions of

                               6 Defendant has manifested such reckless and complete indifference to and a

                               7 conscious disregard for the safety of others that the deceased would have been

                               8 entitled to punitive damages had they lived.

                               9        149. Plaintiffs further claim punitive damages in that this Defendant
                              10 engaged in actions and conduct with malice, oppression, or fraud with a knowing

                              11 disregard of the rights or safety of others, including Plaintiffs’ deceased.
1200 Main Street, Ste. 3900
  Kansas City, MO 64105




                              12        WHEREFORE, Plaintiffs pray judgment against Defendant Island Express
   ROBB & ROBB LLC


      816-474-8080




                              13 Holding as follows:

                              14        (A)    For general damages suffered by Plaintiffs for loss of love, affection,
                              15 care, society, service, comfort, support, right to support, companionship, solace or

                              16 moral support, expectations of future support and counseling, other benefits and

                              17 assistance of Plaintiffs’ deceased according to proof;

                              18        (B)    For economic damages suffered by Plaintiffs related to the loss of
                              19 earnings and loss of financial support from Plaintiffs’ deceased;

                              20        (C)    For economic damages suffered by Plaintiffs related to burial and
                              21 funeral expenses according to proof;

                              22        (D)    For prejudgment interest and post-judgment interest and costs;
                              23        (E)    For punitive damages in such sums as will serve to punish and deter
                              24 Defendant from future wrongdoing; and

                              25        (F)    For such other and further relief as the court deems just and proper.
                              26
                              27

                              28

                                                                            -44-
                                                          CONSOLIDATED COMPLAINT FOR DAMAGES
                    Case 2:20-cv-08953-FMO-PVC Document 71 Filed 06/09/21 Page 45 of 68 Page ID #:715




                               1                                          COUNT X
                               2
                                    (NEGLIGENCE [WRONGFUL DEATH AND SURVIVAL ACTION] - -
                               3       FAILURE OF DEFENDANT ISLAND EXPRESS HOLDING TO
                               4       SUPERVISE AND TRAIN ITS EMPLOYEES AND/OR AGENTS
                                     INCLUDING ITS PILOTS - - (KOBE BRYANT, GB, A MINOR, AA, A
                               5   MINOR, KERI ALTOBELLI, JOHN ALTOBELLI, SARAH CHESTER, PC,
                               6                A MINOR, AND CHRISTINA MAUSER)
                               7
                                         150. Plaintiffs hereby incorporate by reference, as though fully set out
                               8
                                   herein, paragraphs 1 through 149 inclusive of this Complaint.
                               9
                                         151. Defendant Island Express Holding owed Plaintiffs a duty to exercise
                              10
                                   reasonable care in the supervision and training of its pilots and its employees and/or
                              11
                                   agents.
1200 Main Street, Ste. 3900
  Kansas City, MO 64105




                              12
   ROBB & ROBB LLC




                                         152. On information and belief, Defendant Island Express Holding breached
      816-474-8080




                              13
                                   its aforementioned duty to Plaintiffs by failing to exercise reasonable care in the
                              14
                                   supervision and training of its pilots and employees and/or agents, including the
                              15
                                   subject pilot, specifically, but not limited to, failing to ensure that pilots were
                              16
                                   properly trained and supervised on flights in unsafe weather conditions.
                              17
                                         153. Plaintiffs are lawfully entitled to such damages as are fair and just for
                              18
                                   the death and loss thus occasioned, including but not limited to the pecuniary losses
                              19
                                   suffered by reason of the death, grief, sorrow, funeral expenses, and the reasonable
                              20
                                   value of the services, consortium, companionship, comfort, society, instruction,
                              21
                                   guidance, counsel, training, and support of which Plaintiffs have been deprived by
                              22
                                   reason of such death, further including, loss of probable support, past and future lost
                              23
                                   income, household services, and other value of benefits which would have been
                              24
                                   provided by the deceased.
                              25
                                         154. Plaintiffs further claim such damages as the deceased may have
                              26
                                   suffered between the time of injury and the time of death and for the recovery of
                              27
                                   which the deceased might have maintained an action had death not ensued
                              28
                                   including, but not limited to mental anguish, physical disability, conscious pain and
                                                                              -45-
                                                            CONSOLIDATED COMPLAINT FOR DAMAGES
                    Case 2:20-cv-08953-FMO-PVC Document 71 Filed 06/09/21 Page 46 of 68 Page ID #:716




                               1 suffering, pre-impact terror, disfigurement, and further considering the aggravating

                               2 circumstances attendant upon the fatal injury. Such aggravating circumstances

                               3 include but are not limited to the wanton, willful callous, reckless and depraved

                               4 conduct of Defendant which entitles Plaintiffs to punitive damages to punish the

                               5 Defendant and to deter future wrongdoing in that the acts and omissions of

                               6 Defendant has manifested such reckless and complete indifference to and a

                               7 conscious disregard for the safety of others that the deceased would have been

                               8 entitled to punitive damages had they lived.

                               9        155. Plaintiffs further claim punitive damages in that this Defendant
                              10 engaged in actions and conduct with malice, oppression, or fraud with a knowing

                              11 disregard of the rights or safety of others, including Plaintiffs’ deceased.
1200 Main Street, Ste. 3900
  Kansas City, MO 64105




                              12        WHEREFORE, Plaintiffs pray judgment against Defendant Island Express
   ROBB & ROBB LLC


      816-474-8080




                              13 Holding as follows:

                              14         (A) For general damages suffered by Plaintiffs for loss of love, affection,
                              15 care, society, service, comfort, support, right to support, companionship, solace or

                              16 moral support, expectations of future support and counseling, other benefits and

                              17 assistance of Plaintiffs’ deceased according to proof;

                              18        (B)    For economic damages suffered by Plaintiffs related to the loss of
                              19 earnings and loss of financial support from Plaintiffs’ deceased;

                              20        (C)    For economic damages suffered by Plaintiffs related to burial and
                              21 funeral expenses according to proof;

                              22        (D)    For prejudgment interest and post-judgment interest and costs;
                              23        (E)    For punitive damages in such sums as will serve to punish and deter
                              24 Defendant from future wrongdoing; and

                              25        (F)    For such other and further relief as the court deems just and proper.
                              26
                              27

                              28

                                                                            -46-
                                                          CONSOLIDATED COMPLAINT FOR DAMAGES
                    Case 2:20-cv-08953-FMO-PVC Document 71 Filed 06/09/21 Page 47 of 68 Page ID #:717




                               1                                       COUNT XI
                               2
                                     (NEGLIGENCE [WRONGFUL DEATH AND SURVIVAL ACTION] - -
                               3        DEFENDANT ISLAND EXPRESS HOLDING’S FAILURE TO
                               4    IMPLEMENT PROPER AND REASONABLE FLIGHT SAFETY RULES
                                   AND POLICIES - - (KOBE BRYANT, GB, A MINOR, AA, A MINOR, KERI
                               5     ALTOBELLI, JOHN ALTOBELLI, SARAH CHESTER, PC, A MINOR,
                               6                       AND CHRISTINA MAUSER)

                               7        156. Plaintiffs hereby incorporate by reference, as though fully set out
                               8 herein, paragraphs 1 through 155 inclusive of this Complaint.

                               9        157. Defendant Island Express Holding held itself out as an entity which
                              10 could carefully and competently provide and maintain safe helicopter transport

                              11 services which were utilized in the course of its operations.
1200 Main Street, Ste. 3900
  Kansas City, MO 64105




                              12        158. Defendant Island Express Holding had a duty to use that degree of care
   ROBB & ROBB LLC


      816-474-8080




                              13 that ordinarily careful and prudent operators of a helicopter transport business would

                              14 use under the same or similar circumstances.

                              15        159. On information and belief, Defendant Island Express Holding failed
                              16 adequately to ensure that proper and reasonable flight safety rules and policies were

                              17 implemented in that it directed and allowed its pilots to fly in unsafe weather

                              18 conditions and in areas where the pilot would encounter instrument meteorological

                              19 conditions.

                              20        160. Defendant Island Express Holding’s failure adequately to implement
                              21 proper and reasonable procedures caused the helicopter to enter instrument

                              22 conditions, therefore causing the helicopter to crash and burn, resulting in the death

                              23 of Plaintiffs’ deceased.

                              24        161. That as a direct result of the aforesaid negligence and carelessness on
                              25 the part of Defendant Island Express Holding, Plaintiffs’ deceased were killed.

                              26        162. Plaintiffs are lawfully entitled to such damages as are fair and just for
                              27 the death and loss thus occasioned, including but not limited to the pecuniary losses

                              28 suffered by reason of the death, grief, sorrow, funeral expenses, and the reasonable

                                                                           -47-
                                                            CONSOLIDATED COMPLAINT FOR DAMAGES
                    Case 2:20-cv-08953-FMO-PVC Document 71 Filed 06/09/21 Page 48 of 68 Page ID #:718




                               1 value of the services, consortium, companionship, comfort, society, instruction,

                               2 guidance, counsel, training, and support of which Plaintiffs have been deprived by

                               3 reason of such death, further including, loss of probable support, past and future lost

                               4 income, household services, and other value of benefits which would have been

                               5 provided by the deceased.

                               6        163. Plaintiffs further claim such damages as the deceased may have
                               7 suffered between the time of injury and the time of death and for the recovery of

                               8 which the deceased might have maintained an action had death not ensued

                               9 including, but not limited to mental anguish, physical disability, conscious pain and

                              10 suffering, pre-impact terror, disfigurement, and further considering the aggravating

                              11 circumstances attendant upon the fatal injury. Such aggravating circumstances
1200 Main Street, Ste. 3900
  Kansas City, MO 64105




                              12 include but are not limited to the wanton, willful callous, reckless and depraved
   ROBB & ROBB LLC


      816-474-8080




                              13 conduct of Defendant which entitles Plaintiffs to punitive damages to punish the

                              14 Defendant and to deter future wrongdoing in that the acts and omissions of

                              15 Defendant has manifested such reckless and complete indifference to and a

                              16 conscious disregard for the safety of others that the deceased would have been

                              17 entitled to punitive damages had they lived.

                              18        164. Plaintiffs further claim punitive damages in that this Defendant
                              19 engaged in actions and conduct with malice, oppression, or fraud with a knowing

                              20 disregard of the rights or safety of others, including Plaintiffs’ deceased.

                              21        WHEREFORE, Plaintiffs pray judgment against Defendant Island Express
                              22 Holding as follows:

                              23        (A)    For general damages suffered by Plaintiffs for loss of love, affection,
                              24 care, society, service, comfort, support, right to support, companionship, solace or

                              25 moral support, expectations of future support and counseling, other benefits and

                              26 assistance of Plaintiffs’ deceased according to proof;
                              27        (B)    For economic damages suffered by Plaintiffs related to the loss of
                              28 earnings and loss of financial support from Plaintiffs’ deceased;

                                                                            -48-
                                                          CONSOLIDATED COMPLAINT FOR DAMAGES
                    Case 2:20-cv-08953-FMO-PVC Document 71 Filed 06/09/21 Page 49 of 68 Page ID #:719




                               1        (C)    For economic damages suffered by Plaintiffs related to burial and
                               2 funeral expenses according to proof;

                               3        (D)    For prejudgment interest and post-judgment interest and costs;
                               4        (E)    For punitive damages in such sums as will serve to punish and deter
                               5 Defendant from future wrongdoing; and

                               6        (F)    For such other and further relief as the court deems just and proper.
                               7                                      COUNT XII
                               8
                                      (COMMON CARRIER LIABILITY [WRONGFUL DEATH AND
                               9   SURVIVAL ACTION] - - FAILURE OF DEFENDANT ISLAND EXPRESS
                              10   HOLDING TO PROVIDE HIGHEST DEGREE OF CARE IN SUPPLYING
                                    SAFE AND AIRWORTHY HELICOPTER - - (KOBE BRYANT, GB, A
                              11   MINOR, AA, A MINOR, KERI ALTOBELLI, JOHN ALTOBELLI, SARAH
1200 Main Street, Ste. 3900




                                          CHESTER, PC, A MINOR, AND CHRISTINA MAUSER)
  Kansas City, MO 64105




                              12
   ROBB & ROBB LLC


      816-474-8080




                              13        165. Plaintiffs hereby incorporate by reference, as though fully set out
                              14 herein, paragraphs 1 through 164 inclusive of this Complaint.

                              15        166. Plaintiffs’ deceased were passengers on a for hire of a helicopter
                              16 transportation service controlled, operated, dispatched, and supervised by Defendant

                              17 Island Express Holdings.

                              18        167. Defendant Island Express Holdings held itself out as an entity which
                              19 could safely and competently transport persons purchasing helicopter transportation

                              20 services.

                              21        168. At all times material hereto, Defendant Island Express Holdings was
                              22 and is an on-demand passenger transportation service carrying passengers who have

                              23 purchased helicopter transportation services and doing so for hire and for profit as a

                              24 common carrier.

                              25        169. Defendant Island Express Holdings had a duty to Plaintiffs’ deceased to
                              26 exercise the highest degree of care and diligence in the operation, management, and
                              27 service of its helicopter transportation services to be provided to persons within the

                              28

                                                                           -49-
                                                          CONSOLIDATED COMPLAINT FOR DAMAGES
                    Case 2:20-cv-08953-FMO-PVC Document 71 Filed 06/09/21 Page 50 of 68 Page ID #:720




                               1 general public such as Plaintiffs’ deceased and, specifically, the highest degree of

                               2 care and diligence to provide a safe and airworthy aircraft.

                               3        170. On information and belief, Defendant Island Express Holdings failed to
                               4 provide a reasonably safe aircraft for the use and transport of Plaintiffs’ deceased

                               5 thereby breaching its duty to exercise the highest degree of care.

                               6        171. Plaintiffs’ deceased were killed as a direct result and proximate result
                               7 of Defendant Island Express Holdings’ failure to exercise the highest degree of care

                               8 in providing a safe helicopter for their use and transport.

                               9        172. Plaintiffs’ deceased were killed as a direct and proximate result of
                              10 Defendant Island Express Holdings causing or authorizing the operation of the

                              11 helicopter in a negligent, careless or reckless manner as further set out above.
1200 Main Street, Ste. 3900
  Kansas City, MO 64105




                              12        173. Plaintiffs are lawfully entitled to such damages as are fair and just for
   ROBB & ROBB LLC


      816-474-8080




                              13 the death and loss thus occasioned, including but not limited to the pecuniary losses

                              14 suffered by reason of the death, grief, sorrow, funeral expenses, and the reasonable

                              15 value of the services, consortium, companionship, comfort, society, instruction,

                              16 guidance, counsel, training, and support of which Plaintiffs have been deprived by

                              17 reason of such death, further including, loss of probable support, past and future lost

                              18 income, household services, and other value of benefits which would have been

                              19 provided by the deceased.

                              20        174. Plaintiffs further claim such damages as the deceased may have
                              21 suffered between the time of injury and the time of death and for the recovery of

                              22 which the deceased might have maintained an action had death not ensued

                              23 including, but not limited to mental anguish, physical disability, conscious pain and

                              24 suffering, pre-impact terror, disfigurement, and further considering the aggravating

                              25 circumstances attendant upon the fatal injury. Such aggravating circumstances

                              26 include but are not limited to the wanton, willful callous, reckless and depraved
                              27 conduct of Defendant which entitles Plaintiffs to punitive damages to punish the

                              28 Defendant and to deter future wrongdoing in that the acts and omissions of

                                                                           -50-
                                                          CONSOLIDATED COMPLAINT FOR DAMAGES
                    Case 2:20-cv-08953-FMO-PVC Document 71 Filed 06/09/21 Page 51 of 68 Page ID #:721




                               1 Defendant has manifested such reckless and complete indifference to and a

                               2 conscious disregard for the safety of others that the deceased would have been

                               3 entitled to punitive damages had they lived.

                               4         175. Plaintiffs further claim punitive damages in that this Defendant
                               5 engaged in actions and conduct with malice, oppression, or fraud with a knowing

                               6 disregard of the rights or safety of others, including Plaintiffs’ deceased.

                               7         WHEREFORE, Plaintiffs pray judgment against Defendant Island Express
                               8 Holdings as follows:

                               9         (A)   For general damages suffered by Plaintiffs for loss of love, affection,
                              10 care, society, service, comfort, support, right to support, companionship, solace or

                              11 moral support, expectations of future support and counseling, other benefits and
1200 Main Street, Ste. 3900
  Kansas City, MO 64105




                              12 assistance of Plaintiffs’ deceased according to proof;
   ROBB & ROBB LLC


      816-474-8080




                              13         (B)   For economic damages suffered by Plaintiffs related to the loss of
                              14 earnings and loss of financial support from Plaintiffs’ deceased;

                              15         (C)   For economic damages suffered by Plaintiffs related to burial and
                              16 funeral expenses according to proof;

                              17         (D)   For prejudgment interest and post-judgment interest and costs;
                              18         (E)   For punitive damages in such sums as will serve to punish and deter
                              19 Defendant from future wrongdoing; and

                              20         (F)   For such other and further relief as the court deems just and proper.
                              21                                      COUNT XIII
                              22    (NEGLIGENCE [WRONGFUL DEATH AND SURVIVAL ACTION] - -
                              23     DEFENDANT ISLAND EXPRESS HOLDINGS’ FAILURE TO EQUIP
                                   HELICOPTER WITH SAFETY EQUIPMENT - - (KOBE BRYANT, GB, A
                              24   MINOR, AA, A MINOR, KERI ALTOBELLI, JOHN ALTOBELLI, SARAH
                              25          CHESTER, PC, A MINOR, AND CHRISTINA MAUSER)

                              26
                                         176. Plaintiffs hereby incorporate by reference, as though fully set out

                              27
                                   herein, paragraphs 1 through 175 inclusive of this Complaint.

                              28

                                                                            -51-
                                                          CONSOLIDATED COMPLAINT FOR DAMAGES
                    Case 2:20-cv-08953-FMO-PVC Document 71 Filed 06/09/21 Page 52 of 68 Page ID #:722




                               1         177. Defendant Island Express Holdings held itself out as an entity which
                               2 could carefully and competently provide safety equipment on its helicopters which

                               3 were utilized in the course of its operations.

                               4         178. That Defendant Island Express Holdings had a duty to use that degree
                               5 of care that ordinarily careful and prudent operators of a helicopter transport

                               6 business would use under the same or similar circumstances.

                               7         179. Defendant Island Express Holdings had a duty to use that degree of
                               8 care that an ordinarily careful and prudent company would use under the same or

                               9 similar circumstances.

                              10         180. On information and belief, Defendant Island Express Holdings was
                              11 negligent in its duties as it failed to purchase and equip its helicopter with a traffic
1200 Main Street, Ste. 3900
  Kansas City, MO 64105




                              12 avoidance and warning system (TAWS).
   ROBB & ROBB LLC


      816-474-8080




                              13         181. That as a direct and proximate result of the aforesaid negligence and
                              14 carelessness on the part of Defendant Island Express Holdings Plaintiffs’ deceased

                              15 were killed.

                              16         182. Plaintiffs are lawfully entitled to such damages as are fair and just for
                              17 the death and loss thus occasioned, including but not limited to the pecuniary losses

                              18 suffered by reason of the death, grief, sorrow, funeral expenses, and the reasonable

                              19 value of the services, consortium, companionship, comfort, society, instruction,

                              20 guidance, counsel, training, and support of which Plaintiffs have been deprived by

                              21 reason of such death, further including, loss of probable support, past and future lost

                              22 income, household services, and other value of benefits which would have been

                              23 provided by the deceased.

                              24         183. Plaintiffs further claim such damages as the deceased may have
                              25 suffered between the time of injury and the time of death and for the recovery of

                              26 which the deceased might have maintained an action had death not ensued
                              27 including, but not limited to mental anguish, physical disability, conscious pain and

                              28 suffering, pre-impact terror, disfigurement, and further considering the aggravating

                                                                             -52-
                                                           CONSOLIDATED COMPLAINT FOR DAMAGES
                    Case 2:20-cv-08953-FMO-PVC Document 71 Filed 06/09/21 Page 53 of 68 Page ID #:723




                               1 circumstances attendant upon the fatal injury. Such aggravating circumstances

                               2 include but are not limited to the wanton, willful callous, reckless and depraved

                               3 conduct of Defendant which entitles Plaintiffs to punitive damages to punish the

                               4 Defendant and to deter future wrongdoing in that the acts and omissions of

                               5 Defendant has manifested such reckless and complete indifference to and a

                               6 conscious disregard for the safety of others that the deceased would have been

                               7 entitled to punitive damages had they lived.

                               8        184. Plaintiffs further claim punitive damages in that this Defendant
                               9 engaged in actions and conduct with malice, oppression, or fraud with a knowing

                              10 disregard of the rights or safety of others, including Plaintiffs’ deceased.

                              11        WHEREFORE, Plaintiffs pray judgment against Defendant Island Express
1200 Main Street, Ste. 3900
  Kansas City, MO 64105




                              12 Holdings as follows:
   ROBB & ROBB LLC


      816-474-8080




                              13        (A)    For general damages suffered by Plaintiffs for loss of love, affection,
                              14 care, society, service, comfort, support, right to support, companionship, solace or

                              15 moral support, expectations of future support and counseling, other benefits and

                              16 assistance of Plaintiffs’ deceased according to proof;

                              17        (B)    For economic damages suffered by Plaintiffs related to the loss of
                              18 earnings and loss of financial support from Plaintiffs’ deceased;

                              19        (C)    For economic damages suffered by Plaintiffs related to burial and
                              20 funeral expenses according to proof;

                              21        (D)    For prejudgment interest and post-judgment interest and costs;
                              22        (E)    For punitive damages in such sums as will serve to punish and deter
                              23 Defendant from future wrongdoing; and

                              24        (F)    For such other and further relief as the court deems just and proper.
                              25

                              26
                              27

                              28

                                                                            -53-
                                                          CONSOLIDATED COMPLAINT FOR DAMAGES
                    Case 2:20-cv-08953-FMO-PVC Document 71 Filed 06/09/21 Page 54 of 68 Page ID #:724




                               1                                        COUNT XIV
                               2   (NEGLIGENCE [WRONGFUL DEATH AND SURVIVAL ACTION] - -
                               3 DEFENDANT ESTATE OF ARA GEORGE ZOBAYAN’S FAILURE TO USE
                                     ORDINARY CARE IN PILOTING THE SUBJECT AIRCRAFT - -
                               4   (KOBE BRYANT, GB, A MINOR, AA, A MINOR, KERI ALTOBELLI,
                               5        JOHN ALTOBELLI, SARAH CHESTER, PC, A MINOR,
                                                  AND CHRISTINA MAUSER)
                               6
                                         185. Plaintiffs hereby incorporate by reference, as though fully set out
                               7
                                   herein, paragraphs 1 through 184 inclusive of this Complaint.
                               8
                                         186. On January 26, 2020, Ara George Zobayan was a licensed pilot
                               9
                                   employed by Defendant Island Express Helicopters.
                              10
                                         187. Ara George Zobayan held himself out as a person who could carefully
                              11
                                   and competently pilot or otherwise provide safe helicopter transportation services.
1200 Main Street, Ste. 3900
  Kansas City, MO 64105




                              12
   ROBB & ROBB LLC




                                         188. Ara George Zobayan had a duty to use that degree of care that an
      816-474-8080




                              13
                                   ordinarily careful and prudent helicopter pilot would use under the same or similar
                              14
                                   circumstances.
                              15
                                         189. On information and belief, Ara George Zobayan breached that duty and
                              16
                                   was negligent by:
                              17
                                                a.       Defendant Zobayan failed to properly monitor and assess the
                              18
                                   weather prior to takeoff;
                              19
                                                b.       Defendant Zobayan failed to obtain proper weather data prior to
                              20
                                   the subject flight;
                              21
                                                c.       Defendant Zobayan failed to abort the flight when he knew of
                              22
                                   the cloudy conditions;
                              23
                                                d.       Defendant Zobayan improperly flew the helicopter into
                              24
                                   instrument flight rules (IFR) conditions;
                              25
                                                e.       Defendant Zobayan failed to maintain proper control of the
                              26
                                   helicopter in-flight;
                              27

                              28

                                                                              -54-
                                                             CONSOLIDATED COMPLAINT FOR DAMAGES
                    Case 2:20-cv-08953-FMO-PVC Document 71 Filed 06/09/21 Page 55 of 68 Page ID #:725




                               1               f.    Defendant Zobayan failed to properly avoid natural obstacles in
                               2 the flight path;

                               3               g.    Defendant Zobayan failed to keep a safe distance between the
                               4 helicopter and natural obstacles; and

                               5               h.    Defendant Zobayan failed to properly and safely operate the
                               6 helicopter resulting in a crash.

                               7        190. As a direct and proximate result of the aforesaid negligence and
                               8 carelessness on the part of Defendant Zobayan, Plaintiffs’ deceased were killed.

                               9        191. Plaintiffs are lawfully entitled to such damages as are fair and just for
                              10 the death and loss thus occasioned, including but not limited to the pecuniary losses

                              11 suffered by reason of the death, grief, sorrow, funeral expenses, and the reasonable
1200 Main Street, Ste. 3900
  Kansas City, MO 64105




                              12 value of the services, consortium, companionship, comfort, society, instruction,
   ROBB & ROBB LLC


      816-474-8080




                              13 guidance, counsel, training, and support of which Plaintiffs have been deprived by

                              14 reason of such death, further including, loss of probable support, past and future lost

                              15 income, household services, and other value of benefits which would have been

                              16 provided by the deceased.

                              17        192. Plaintiffs further claim such damages as the deceased may have
                              18 suffered between the time of injury and the time of death and for the recovery of

                              19 which the deceased might have maintained an action had death not ensued

                              20 including, but not limited to mental anguish, physical disability, conscious pain and

                              21 suffering, pre-impact terror, disfigurement, and further considering the aggravating

                              22 circumstances attendant upon the fatal injury. Such aggravating circumstances

                              23 include but are not limited to the wanton, willful callous, reckless and depraved

                              24 conduct of Defendant which entitles Plaintiffs to punitive damages to punish the

                              25 Defendant and to deter future wrongdoing in that the acts and omissions of

                              26 Defendant has manifested such reckless and complete indifference to and a
                              27 conscious disregard for the safety of others that the deceased would have been

                              28 entitled to punitive damages had they lived.

                                                                           -55-
                                                          CONSOLIDATED COMPLAINT FOR DAMAGES
                    Case 2:20-cv-08953-FMO-PVC Document 71 Filed 06/09/21 Page 56 of 68 Page ID #:726




                               1         193. Plaintiffs further claim punitive damages in that this Defendant
                               2 engaged in actions and conduct with malice, oppression, or fraud with a knowing

                               3 disregard of the rights or safety of others, including Plaintiffs’ deceased.

                               4         WHEREFORE, Plaintiffs pray judgment against Defendant Berge Zobayan as
                               5 Personal Representative of and/or Successor in Interest to Ara George Zobayan, as

                               6 follows:

                               7         (A) For general damages suffered by Plaintiffs for loss of love, affection,
                               8 care, society, service, comfort, support, right to support, companionship, solace or

                               9 moral support, expectations of future support and counseling, other benefits and

                              10 assistance of Plaintiffs’ deceased according to proof;

                              11         (B)   For economic damages suffered by Plaintiffs related to the loss of
1200 Main Street, Ste. 3900
  Kansas City, MO 64105




                              12 earnings and loss of financial support from Plaintiffs’ deceased;
   ROBB & ROBB LLC


      816-474-8080




                              13         (C)   For economic damages suffered by Plaintiffs related to burial and
                              14 funeral expenses according to proof;

                              15         (D)   For prejudgment interest and post-judgment interest and costs;
                              16         (E)   For punitive damages in such sums as will serve to punish and deter
                              17 Defendant from future wrongdoing; and

                              18         (F)   For such other and further relief as the court deems just and proper.
                              19
                                                                       COUNT XV
                              20
                                    (NEGLIGENCE [WRONGFUL DEATH AND SURVIVAL ACTION] - -
                              21
                                   DEFENDANT OC HELICOPTERS’ FAILURE TO USE ORDINARY CARE
                              22       IN PROVIDING PROPER AND SAFE AIRCRAFT SERVICES - -
                                     (KOBE BRYANT, GB, A MINOR, AA, A MINOR, KERI ALTOBELLI,
                              23
                                           JOHN ALTOBELLI, SARAH CHESTER, PC, A MINOR,
                              24                     AND CHRISTINA MAUSER)
                              25
                                         194. Plaintiffs hereby incorporate by reference, as though fully set out
                              26
                                   herein, paragraphs 1 through 193 inclusive of this Complaint.
                              27

                              28

                                                                            -56-
                                                          CONSOLIDATED COMPLAINT FOR DAMAGES
                    Case 2:20-cv-08953-FMO-PVC Document 71 Filed 06/09/21 Page 57 of 68 Page ID #:727




                               1        195. Defendant OC Helicopters had a duty to use that degree of care that an
                               2 ordinarily careful and prudent company would use under the same or similar

                               3 circumstances.

                               4        196. On information and belief, Defendant OC Helicopters was negligent in
                               5 its duties as follows:

                               6               a.    Defendant OC Helicopters failed to properly assess and monitor
                               7 the weather prior to and during the flight;

                               8               b.    Defendant OC Helicopters failed to obtain proper weather data
                               9 prior to and during the flight;

                              10               c.    Defendant OC Helicopters improperly selected and
                              11 recommended an unsafe route and flight plan, given the weather conditions;
1200 Main Street, Ste. 3900
  Kansas City, MO 64105




                              12               d.    Defendant OC Helicopters improperly failed to tell the Island
   ROBB & ROBB LLC


      816-474-8080




                              13 Express pilot Ara George Zobayan to abort or cancel the flight or turn around when

                              14 its agent and employee Richard Webb was in communications with Defendant

                              15 Zobayan and monitoring the weather during the flight.

                              16               e.    Defendant OC Helicopters failed to have in place an adequate
                              17 safety policy for cancellation of flights into known unsafe weather conditions;

                              18               f.    Defendant OC Helicopters promoted and engaged in unnecessary
                              19 and needlessly risky means of transport under the circumstances then and there

                              20 presenting; and

                              21               g.    Defendant OC Helicopters authorized, directed and/or permitted
                              22 a flight with full knowledge that the subject helicopter was flying into unsafe

                              23 weather conditions.

                              24        197. Defendant OC Helicopters’ breach of duty and negligence caused the
                              25 injuries and damages complained of herein.

                              26        198. Plaintiffs are lawfully entitled to such damages as are fair and just for
                              27 the death and loss thus occasioned, including but not limited to the pecuniary losses

                              28 suffered by reason of the death, grief, sorrow, funeral expenses, and the reasonable

                                                                           -57-
                                                          CONSOLIDATED COMPLAINT FOR DAMAGES
                    Case 2:20-cv-08953-FMO-PVC Document 71 Filed 06/09/21 Page 58 of 68 Page ID #:728




                               1 value of the services, consortium, companionship, comfort, society, instruction,

                               2 guidance, counsel, training, and support of which Plaintiffs have been deprived by

                               3 reason of such death, further including, loss of probable support, past and future lost

                               4 income, household services, and other value of benefits which would have been

                               5 provided by the deceased.

                               6          199. Plaintiffs further claim such damages as the deceased may have
                               7 suffered between the time of injury and the time of death and for the recovery of

                               8 which the deceased might have maintained an action had death not ensued

                               9 including, but not limited to mental anguish, physical disability, conscious pain and

                              10 suffering, pre-impact terror, disfigurement, damage to clothing and personal

                              11 property, and further considering the aggravating circumstances attendant upon the
1200 Main Street, Ste. 3900
  Kansas City, MO 64105




                              12 fatal injury. Such aggravating circumstances include but are not limited to the
   ROBB & ROBB LLC


      816-474-8080




                              13 wanton, willful callous, reckless and depraved conduct of Defendant which entitles

                              14 Plaintiffs to punitive damages to punish the Defendant and to deter future

                              15 wrongdoing in that the acts and omissions of Defendant has manifested such

                              16 reckless and complete indifference to and a conscious disregard for the safety of

                              17 others that the deceased would have been entitled to punitive damages had they

                              18 lived.

                              19          200. Plaintiffs further claim punitive damages in that this Defendant
                              20 engaged in actions and conduct with malice, oppression, or fraud with a knowing

                              21 disregard of the rights or safety of others, including Plaintiffs’ deceased.

                              22          WHEREFORE, Plaintiffs pray judgment against Defendant OC Helicopters
                              23 as follows:

                              24          (A)   For general damages suffered by Plaintiffs for loss of love, affection,
                              25 care, society, service, comfort, support, right to support, companionship, solace or

                              26 moral support, expectations of future support and counseling, other benefits and
                              27 assistance of Plaintiffs’ deceased according to proof;

                              28

                                                                            -58-
                                                          CONSOLIDATED COMPLAINT FOR DAMAGES
                    Case 2:20-cv-08953-FMO-PVC Document 71 Filed 06/09/21 Page 59 of 68 Page ID #:729




                               1         (B)   For economic damages suffered by Plaintiffs related to the loss of
                               2 earnings and loss of financial support from Plaintiffs’ deceased;

                               3         (C)   For economic damages suffered by Plaintiffs related to damage to
                               4 clothing and personal property and burial and funeral expenses according to proof;

                               5         (D)   For prejudgment interest and post-judgment interest and costs;
                               6         (E)   For punitive damages in such sums as will serve to punish and deter
                               7 Defendant from future wrongdoing; and

                               8         (F)   For such other and further relief as the court deems just and proper.
                               9                                       COUNT XVI
                              10
                                     (NEGLIGENCE [WRONGFUL DEATH AND SURVIVAL ACTION] - -
                              11    DEFENDANT OC HELICOPTERS’ CAUSING OR AUTHORIZING THE
1200 Main Street, Ste. 3900




                                       OPERATION OF AIRCRAFT IN A NEGLIGENT, CARELESS OR
  Kansas City, MO 64105




                              12
   ROBB & ROBB LLC




                                   RECKLESS MANNER - - (KOBE BRYANT, GB, A MINOR, AA, A MINOR,
      816-474-8080




                              13      KERI ALTOBELLI, JOHN ALTOBELLI, SARAH CHESTER, PC, A
                              14                MINOR, AND CHRISTINA MAUSER)

                              15         201. Plaintiffs hereby incorporate by reference, as though fully set out
                              16 herein, paragraphs 1 through 200 inclusive of this Complaint.

                              17         202. Defendant OC Helicopters, by and through its agents and employees,
                              18 had a duty to use that degree of care that an ordinarily careful and prudent company

                              19 would use under the same or similar circumstances.

                              20         203. The subject helicopter was at all times operated with Defendant OC
                              21 Helicopters’ express or implied knowledge and consent.

                              22         204. On information and belief, Defendant OC Helicopters operated the
                              23 aircraft in a negligent, careless or reckless manner, to wit, in that:

                              24               a.     Defendant OC Helicopters failed to properly assess and monitor
                              25 the weather prior to and during the flight;

                              26               b.     Defendant OC Helicopters failed to obtain proper weather data
                              27 prior to and during the flight;

                              28

                                                                             -59-
                                                          CONSOLIDATED COMPLAINT FOR DAMAGES
                    Case 2:20-cv-08953-FMO-PVC Document 71 Filed 06/09/21 Page 60 of 68 Page ID #:730




                               1               c.    Defendant OC Helicopters improperly selected and
                               2 recommended an unsafe route and flight plan, given the weather conditions;

                               3               d.    Defendant OC Helicopters improperly failed to tell the Island
                               4 Express pilot Ara George Zobayan to abort or cancel the flight or turn around when

                               5 its agent and employee Richard Webb was in communications with Defendant

                               6 Zobayan and monitoring the weather during the flight.

                               7               e.    Defendant OC Helicopters failed to have in place an adequate
                               8 safety policy for cancellation of flights into known unsafe weather conditions;

                               9               f.    Defendant OC Helicopters promoted and engaged in unnecessary
                              10 and needlessly risky means of transport under the circumstances then and there

                              11 presenting; and
1200 Main Street, Ste. 3900
  Kansas City, MO 64105




                              12               g.    Defendant OC Helicopters authorized, directed and/or permitted
   ROBB & ROBB LLC


      816-474-8080




                              13 a flight with full knowledge that the subject helicopter was flying into unsafe

                              14 weather conditions.

                              15        205. By operation of California law, Defendant OC Helicopters is
                              16 responsible for damages caused by the negligence, carelessness, or recklessness in

                              17 that on the occasion in question the subject helicopter was being operated and used

                              18 with its knowledge and consent.

                              19        206. Plaintiffs’ deceased were killed as a direct and proximate result of
                              20 Defendant OC Helicopters causing or authorizing the operation of the helicopter in a

                              21 negligent, careless or reckless manner as further set out above.

                              22        207. Plaintiffs are lawfully entitled to such damages as are fair and just for
                              23 the death and loss thus occasioned, including but not limited to the pecuniary losses

                              24 suffered by reason of the death, grief, sorrow, funeral expenses, and the reasonable

                              25 value of the services, consortium, companionship, comfort, society, instruction,

                              26 guidance, counsel, training, and support of which Plaintiffs have been deprived by
                              27 reason of such death, further including, loss of probable support, past and future lost

                              28

                                                                           -60-
                                                          CONSOLIDATED COMPLAINT FOR DAMAGES
                    Case 2:20-cv-08953-FMO-PVC Document 71 Filed 06/09/21 Page 61 of 68 Page ID #:731




                               1 income, household services, and other value of benefits which would have been

                               2 provided by the deceased.

                               3          208. Plaintiffs further claim such damages as the deceased may have
                               4 suffered between the time of injury and the time of death and for the recovery of

                               5 which the deceased might have maintained an action had death not ensued

                               6 including, but not limited to mental anguish, physical disability, conscious pain and

                               7 suffering, pre-impact terror, disfigurement, damage to clothing and personal

                               8 property, and further considering the aggravating circumstances attendant upon the

                               9 fatal injury. Such aggravating circumstances include but are not limited to the

                              10 wanton, willful callous, reckless and depraved conduct of Defendant which entitles

                              11 Plaintiffs to punitive damages to punish the Defendant and to deter future
1200 Main Street, Ste. 3900
  Kansas City, MO 64105




                              12 wrongdoing in that the acts and omissions of Defendant has manifested such
   ROBB & ROBB LLC


      816-474-8080




                              13 reckless and complete indifference to and a conscious disregard for the safety of

                              14 others that the deceased would have been entitled to punitive damages had they

                              15 lived.

                              16          209. Plaintiffs further claim punitive damages in that this Defendant
                              17 engaged in actions and conduct with malice, oppression, or fraud with a knowing

                              18 disregard of the rights or safety of others, including Plaintiffs’ deceased.

                              19          WHEREFORE, Plaintiffs pray judgment against Defendant OC Helicopters
                              20 as follows:

                              21          (A) For general damages suffered by Plaintiffs for loss of love, affection,
                              22 care, society, service, comfort, support, right to support, companionship, solace or

                              23 moral support, expectations of future support and counseling, other benefits and

                              24 assistance of Plaintiffs’ deceased;

                              25          (B)   For economic damages suffered by Plaintiffs related to the loss of
                              26 earnings and loss of financial support from Plaintiffs’ deceased;
                              27          (C)   For economic damages suffered by Plaintiffs related to damage to
                              28 clothing and personal property and burial and funeral expenses according to proof;

                                                                            -61-
                                                          CONSOLIDATED COMPLAINT FOR DAMAGES
                    Case 2:20-cv-08953-FMO-PVC Document 71 Filed 06/09/21 Page 62 of 68 Page ID #:732




                               1       (D)   For prejudgment interest and post-judgment interest and costs;
                               2       (E)   For punitive damages in such sums as will serve to punish and deter
                               3 Defendant from future wrongdoing; and

                               4       (F)   For such other and further relief as the court deems just and proper.
                               5 DATED: June 9, 2021                 ROBB & ROBB LLC
                               6

                               7
                                                                     By: /s/ Gary C. Robb
                               8                                         GARY C. ROBB (Admitted Pro Hac
                               9                                         Vice)
                                                                         ANITA PORTE ROBB (Admitted Pro
                              10                                         Hac Vice)
                              11                                         ANDREW C. ROBB (Admitted Pro Hac
                                                                         Vice)
1200 Main Street, Ste. 3900
  Kansas City, MO 64105




                              12                                         BRITTANY SANDERS ROBB (Admitted
   ROBB & ROBB LLC


      816-474-8080




                              13                                         Pro Hac Vice)

                              14
                                                                     MUNGER, TOLLES & OLSON LLP
                              15
                                                                          BRAD D. BRIAN (State Bar No. 79001)
                              16                                          LUIS LI (State Bar No. 156081)
                              17
                                                                     Attorneys for Bryant Plaintiffs
                              18

                              19

                              20

                              21

                              22

                              23

                              24

                              25

                              26
                              27

                              28

                                                                         -62-
                                                       CONSOLIDATED COMPLAINT FOR DAMAGES
                    Case 2:20-cv-08953-FMO-PVC Document 71 Filed 06/09/21 Page 63 of 68 Page ID #:733




                               1 DATED: June 9, 2021                PANISH SHEA & BOYLE LLP
                               2

                               3
                                                                    By: /s/ Kevin R. Boyle
                               4                                        BRIAN J. PANISH (State Bar No.
                               5                                        116060)
                                                                        KEVIN R. BOYLE (State Bar No.
                               6                                        192718)
                               7                                        SPENCER R. LUCAS (State Bar No.
                                                                        232498)
                               8                                        MATTHEW STUMPF (State Bar No.
                               9                                        301867)

                              10                                    Attorneys for Mauser and Altobelli Plaintiffs
                              11
1200 Main Street, Ste. 3900
  Kansas City, MO 64105




                              12
   ROBB & ROBB LLC




                                   DATED: June 9, 2021              AITKEN COHN
      816-474-8080




                              13

                              14

                              15                                    By: /s/ Wylie A. Aitken
                                                                        WYLIE A. AITKEN (State Bar No.
                              16
                                                                        37770)
                              17                                        DARREN O. AITKEN (State Bar No.
                                                                        145251)
                              18
                                                                        MICHAEL E. PENN (State Bar No.
                              19                                        233817)
                              20                                    Attorneys for Chester Plaintiffs
                              21

                              22

                              23

                              24

                              25

                              26
                              27

                              28

                                                                        -63-
                                                         CONSOLIDATED COMPLAINT FOR DAMAGES
                    Case 2:20-cv-08953-FMO-PVC Document 71 Filed 06/09/21 Page 64 of 68 Page ID #:734




                               1                            DEMAND FOR JURY TRIAL
                               2        Plaintiffs hereby demand a jury trial on all matters triable to a jury.
                               3 DATED: June 9, 2021                    ROBB & ROBB LLC
                               4
                                                                        By: /s/ Gary C. Robb
                               5                                            GARY C. ROBB (Admitted Pro Hac
                               6                                            Vice)
                                                                            ANITA PORTE ROBB (Admitted Pro
                               7                                            Hac Vice)
                               8                                            ANDREW C. ROBB (Admitted Pro Hac
                                                                            Vice)
                               9                                            BRITTANY SANDERS ROBB (Admitted
                              10                                            Pro Hac Vice)

                              11
                                                                        MUNGER, TOLLES & OLSON LLP
1200 Main Street, Ste. 3900
  Kansas City, MO 64105




                              12
   ROBB & ROBB LLC




                                                                             BRAD D. BRIAN (State Bar No. 79001)
      816-474-8080




                              13                                             LUIS LI (State Bar No. 156081)
                              14
                                                                        Attorneys for Bryant Plaintiffs
                              15

                              16
                                   DATED: June 9, 2021                  PANISH SHEA & BOYLE LLP
                              17

                              18                                        By: /s/ Kevin R. Boyle
                                                                            BRIAN J. PANISH (State Bar No.
                              19
                                                                            116060)
                              20                                            KEVIN R. BOYLE (State Bar No.
                                                                            192718)
                              21
                                                                            SPENCER R. LUCAS (State Bar No.
                              22                                            232498)
                                                                            MATTHEW STUMPF (State Bar No.
                              23
                                                                            301867)
                              24
                                                                        Attorneys for Mauser and Altobelli Plaintiffs
                              25

                              26
                              27

                              28

                                                                            -1-
                                                                  DEMAND FOR JURY TRIAL
                    Case 2:20-cv-08953-FMO-PVC Document 71 Filed 06/09/21 Page 65 of 68 Page ID #:735




                               1 DATED: June 9, 2021        AITKEN COHN
                               2

                               3
                                                            By: /s/ Wylie A. Aitken
                               4                                WYLIE A. AITKEN (State Bar No.
                               5                                37770)
                                                                DARREN O. AITKEN (State Bar No.
                               6                                145251)
                               7                                MICHAEL E. PENN (State Bar No.
                                                                233817)
                               8
                                                            Attorneys for Chester Plaintiffs
                               9

                              10

                              11
1200 Main Street, Ste. 3900
  Kansas City, MO 64105




                              12
   ROBB & ROBB LLC


      816-474-8080




                              13

                              14

                              15

                              16

                              17

                              18

                              19

                              20

                              21

                              22

                              23

                              24

                              25

                              26
                              27

                              28

                                                                -2-
                                                       DEMAND FOR JURY TRIAL
                    Case 2:20-cv-08953-FMO-PVC Document 71 Filed 06/09/21 Page 66 of 68 Page ID #:736




                               1                                  PROOF OF SERVICE
                               2 STATE OF MISSOURI, COUNTY OF JACKSON

                               3       At the time of service, I was over 18 years of age and not a party to this
                               4 action. I am employed in the County of Jackson, State of Missouri. My business
                                 address is One Kansas City Place, 1200 Main Street, Suite 3900, Kansas City,
                               5 Missouri 64105.

                               6
                                         On June 9, 2021, I served true copies of the following documents(s) described
                               7 as:

                               8
                                         CONSOLIDATED COMPLAINT FOR DAMAGES
                               9

                              10         on the interested parties in this action as follows:

                              11                           SEE ATTACHED SERVICE LIST
1200 Main Street, Ste. 3900
  Kansas City, MO 64105




                              12
   ROBB & ROBB LLC




                                          BY E-MAIL OR ELECTRONIC TRANSMISSION Pursuant to CRC
      816-474-8080




                              13 2:251: I caused a copy of the document(s) to be sent from e-amil address

                              14 janello@robbrobb.com to the persons at the e-mail addresses listed on the attached
                                   Service List. I did not receive, within a reasonable time after the transmission, any
                              15 electronic message or other indication that the transmission was unsuccessful.

                              16
                                         I declare under penalty or perjury under the laws of the State of Missouri that
                              17 the foregoing is true and correct.

                              18
                                         Executed on June 9, 2021 at Kansas City, Missouri.
                              19

                              20                                                         /s/ Jacie M. Anello
                              21                                                         Jacie M. Anello
                              22

                              23

                              24

                              25

                              26
                              27

                              28

                                                                             -1-
                                                                      PROOF OF SERVICE
                    Case 2:20-cv-08953-FMO-PVC Document 71 Filed 06/09/21 Page 67 of 68 Page ID #:737




                               1                                   SERVICE LIST
                               2
                                   Ross Cunningham, Esq.                   Timothy J. Ryan, Esq.
                               3 Don Swaim, Esq.                           Rebekka R. Martorano, Esq.
                               4 D. Todd Parrish, Esq.                     THE RYAN LAW GROUP
                                   CUNNINGHAM SWAIM, LLP                   400 Capitol Mall, Suite 2540
                               5 4015 Main Street, Suite 200               Sacramento, California 95814
                               6 Dallas, Texas 75226                       tryan@ryanlg.com
                                   rcunningham@cunninghamswaim.com         rmartorano@ryanlg.com
                               7 dswaim@cunninghamswaim.com
                                                                           Attorneys for Defendant
                               8 tparrish@cunninghamswaim.com
                                                                           OC HELICOPTERS, LLC
                               9 Michael J. Terhar, Esq.
                                 Jonathan Hembree, Esq.                    Arthur I. Willner, Esq.
                              10
                                 CUNNINGHAM SWAIM, LLP                     Olga G Peña, Esq,
                              11 2 N. Lake Avenue, Suite 550               LEADER BERKON COLAO &
1200 Main Street, Ste. 3900




                                 Pasadena, California 91101                   SILVERSTEIN LLP
  Kansas City, MO 64105




                              12
   ROBB & ROBB LLC




                                 mterhar@cunninghamswaim.com               550 S. Hope Street, Suite 1850
      816-474-8080




                              13 jhembree@cunninghamswaim.com              Los Angeles, CA 90071
                              14
                                                                           awillner@leaderberkon.com
                                   Todd Worthe, Esq.                       opena@leaderberkon.com
                              15 WORTH HANSON & WORTHE

                              16
                                 1851 E. First Street, 9th Floor           Raymond L. Mariani, Esq.
                                 Santa Ana, California 92705               LEADER BERKON COLAO &
                              17 tworthe@whwlawcorp.com                      SILVERSTEIN LLP
                              18                                           630 Third Avenue, Floor 17
                                 Attorneys for Defendants and Third-       New York, New York 10017
                              19 Party Plaintiffs                          rmariani@leaderberkon.com
                                 ISLAND EXPRESS HELICOPTERS,
                              20
                                 INC. and ISLAND EXPRESS                   Attorneys for Defendant
                              21 HOLDING CORP.                             BERGE ZOBAYAN AS SUCCESSOR
                              22                                           IN INTEREST for ARA GEORGE
                                                                           ZOBAYAN
                              23

                              24

                              25

                              26
                              27

                              28
                                                                         -2-
                                                                   PROOF OF SERVICE
                    Case 2:20-cv-08953-FMO-PVC Document 71 Filed 06/09/21 Page 68 of 68 Page ID #:738




                               1 Debra D. Fowler, Esq.

                               2 Alan D. Mattioni, Esq.
                                   Torts Branch, Civil Division
                               3 U.S. DEPARTMENT OF JUSTICE

                               4 Post Office Box 14271
                                   Washington, DC 20044-4271
                               5 Debra.Fowler@usdoj.gov

                               6 Alan.Mattioni@usdoj.gov

                               7 Attorneys for Third-Party Defendants

                               8 UNITED STATES OF AMERICA

                               9

                              10

                              11
1200 Main Street, Ste. 3900
  Kansas City, MO 64105




                              12
   ROBB & ROBB LLC


      816-474-8080




                              13

                              14

                              15

                              16

                              17

                              18

                              19

                              20

                              21

                              22

                              23

                              24

                              25

                              26
                              27

                              28
                                                                        -3-
                                                                  PROOF OF SERVICE
